Exhibit 10.39
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
EXECUTION COPY
AMENDED AND RESTATED
LICENSE AND COLLABORATION AGREEMENT
by and between
TEKMIRA PHARMACEUTICALS CORPORATION
and
ALNYLAM PHARMACEUTICALS, INC.
Confidential

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LICENSE AND COLLABORATION AGREEMENT
     This AMENDED AND RESTATED LICENSE AND COLLABORATION AGREEMENT, effective as
of May 30, 2008, is made by and between Tekmira Pharmaceuticals Corporation (as
successor in interest to INEX Pharmaceuticals Corporation (“INEX”)), a
corporation organized and existing under the laws of British Columbia, Canada
(“Tekmira”), and Alnylam Pharmaceuticals, Inc., a corporation organized and
existing under the laws of Delaware, U.S.A (“Alnylam”).
RECITALS:
     WHEREAS, Alnylam owns or controls certain intellectual property covering
fundamental aspects of the structure and uses of therapeutic products that
(a) function through RNA interference (“RNAi”), including but not limited to
compositions and methods of use of Small Interfering RNAs (siRNAs) (defined
below), (b) are, or function through the modulation of, micro RNA transcripts
(“miRNA”) or (c) are Immunostimulatory Oligonucleotide Compositions or IOCs
(defined below); and Alnylam is developing capabilities to develop and
commercialize such therapeutic products;
     WHEREAS, Tekmira owns or controls certain intellectual property covering
certain targeted nucleic acid delivery technology, and is also engaged in the
business of discovering, developing, manufacturing and commercializing human
therapeutic products, including those mediated by IOCs;
     WHEREAS, Alnylam and Tekmira (as successor in interest to INEX) are parties
to a License and Collaboration Agreement (the “Original Agreement”) dated as of
January 8, 2007 (the “Original Effective Date”), under which:
     (a) Tekmira granted Alnylam an exclusive license under and to Tekmira’s
delivery technology for the research, development, manufacture and
commercialization of RNAi and miRNA products formulated with Tekmira’s
technology for the treatment of diseases in humans;
     (b) Alnylam granted Tekmira a license under and to (i) Alnylam’s core RNAi
patent rights for the research, development, manufacture and commercialization
of RNAi products directed to up to three Targets (defined below) for the
treatment of diseases in humans, and (ii) Alnylam’s IOC patent rights for the
research, development, manufacture and commercialization of IOC products for the
treatment of diseases in humans; and
     (c) Alnylam and Tekmira agreed to collaborate on the research and
development of liposomal formulations for therapeutic products;
     WHEREAS, on March 28, 2008, Tekmira, Protiva Biotherapeutics Inc.
(“Protiva”) and all holders of securities of Protiva entered into a Share
Purchase Agreement (the “Purchase Agreement”) pursuant to which, upon the
completion of the transactions contemplated therein (the “Closing”), Tekmira
will purchase all of the outstanding shares of capital stock of Protiva and
Protiva will become a wholly-owned subsidiary of Tekmira;
     WHEREAS, following the execution and delivery of the Purchase Agreement,
and as a condition to Closing thereunder, Tekmira entered into a subscription
agreement with Alnylam (the
Confidential

2



--------------------------------------------------------------------------------



 



“Alnylam Subscription Agreement”) and a subscription agreement with F.
Hoffmann-La Roche Ltd (“Roche”) (the “Roche Subscription Agreement”), pursuant
to which Alnylam and Roche have each, separately, agreed to purchase certain
shares of Tekmira’s common stock upon the Closing if certain conditions are met;
     WHEREAS, as partial consideration for Alnylam’s agreement to enter into the
Alnylam Subscription Agreement, concurrently with the Alnylam Subscription
Agreement, Alnylam and Tekmira entered into the First Amendment and Partial
Termination of Loan and Security Agreement, which terminates the Loan and
Security Agreement between Alnylam and Tekmira dated as of the Original
Effective Date in part, and terminates the Negative Pledge Agreement executed in
conjunction with such Loan and Security Agreement in its entirety;
     WHEREAS, Alnylam and Protiva are parties to a Cross-License Agreement dated
as of August 14, 2007 (“Original Protiva License Agreement”), which as a
condition to Alnylam’s agreement to enter into this Agreement, is being amended
and restated concurrently with this Agreement (as so amended and restated, the
“Protiva License Agreement”);
     WHEREAS, following the execution of the Original Protiva License Agreement,
Protiva entered into a [**] (the “[**]”) with [**] and its affiliated companies
(including without limitation [**] (collectively, the “[**]”) effective as of
[**], under which, among other things, Protiva granted to the Merck Entities a
non-exclusive license to certain intellectual property of Protiva;
     WHEREAS, as a condition to the effectiveness of the Alnylam Subscription
Agreement, Alnylam has agreed to enter into this Amended and Restated License
and Collaboration Agreement on the terms and conditions contained herein,
including but not limited to, the parties’ agreement to harmonize the license
grants from Tekmira to Alnylam with respect to certain Tekmira intellectual
property that is obtained or developed after the expiration of the Restriction
Period (defined below) with the license grants from Protiva to Alnylam contained
in the Protiva License Agreement; and the parties’ agreement to harmonize the
royalty and milestone payment obligations of the Parties with the obligations of
Protiva and Alnylam contained in the Protiva License Agreement; and
     WHEREAS, concurrent with the execution of this Agreement, the parties have
entered into an escrow agreement (the “Escrow Agreement”) pursuant to which the
original signature pages to this Agreement and the fully-executed Protiva
License Agreement, among other agreements, shall be placed into escrow and shall
be either (i) released from escrow and delivered to the appropriate parties
pursuant to the terms of the Escrow Agreement and, thereafter, this Agreement
shall become effective, or (ii) each Party’s original signature pages shall be
returned to it pursuant to the terms of the Escrow Agreement and this Agreement
will never become fully executed, delivered or effective.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, Alnylam and Tekmira agree to this Amended and Restated License and
Collaboration Agreement effective as of the Effective Date (subject to the terms
of Section 11.1):
Confidential

3



--------------------------------------------------------------------------------



 



1. DEFINITIONS
     Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:
     1.1 “Active Internal Development Program” with respect to a particular RNAi
Product or miRNA Product, means that the following criteria have been satisfied,
as of the relevant time under this Agreement: (a) an active program of Research,
Development, Manufacture or Commercialization with respect to such RNAi Product
or miRNA Product has been commenced and remains in effect internally at Alnylam
or its Affiliates; and (b) if such program has not previously established
preclinical proof-of-principle for such RNAi Product or miRNA Product, Alnylam
or its Affiliates have committed to conduct such program at least through the
completion of significant preclinical proof-of-principle testing of a specific
Formulation for such RNAi Product or miRNA Product.
     1.2 “Affiliate” means, with respect to a Party, (a) any corporation or
business entity of which fifty percent (50%) or more of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by
such Party; (b) any corporation or business entity, which, directly or
indirectly, owns, controls or holds fifty percent (50%) (or the maximum
ownership interest permitted by law) or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
the general partnership interest, of such Party; or (c) any corporation or
business entity, fifty percent (50%) or more of the securities or other
ownership interests representing the equity of which is directly or indirectly
owned, controlled or held by the same corporation, business entity or security
holders, or holders of ownership interests, that own, control or hold fifty
percent (50%) or more of the securities or other ownership interests
representing the equity or the voting stock of such Party. Notwithstanding the
foregoing, for purposes of the definitions of Control, Controls, Controlled by,
Tekmira Collaboration IP, Tekmira In-Licenses, Tekmira IOC Technology, Tekmira
Know-How, Tekmira Patent Rights, Tekmira Technology and Joint Collaboration IP,
Protiva shall not be deemed an Affiliate of Tekmira.
     1.3 “Alnylam Collaboration IP” means (a) any improvement, invention,
discovery, Know-How or other Intellectual Property Right, patentable or
otherwise, first identified, invented, discovered or developed by employees of
Alnylam or its Affiliates or other persons not employed by Tekmira acting on
behalf of Alnylam, in the performance of the Collaboration, the Manufacturing
Activities, and/or Alnylam’s obligations under the Original INEX Agreements, and
(b) any Patent Rights in the Territory which claim, cover or relate to such
improvements, discoveries or Know-How. Alnylam Collaboration IP excludes
Alnylam’s interest in Joint Collaboration IP.
     1.4 “Alnylam Core Patent Rights” means those Patent Rights Controlled by
Alnylam that are set forth in Schedule 1.4 of this Agreement, as such Schedule
is supplemented from time to time pursuant to Section 6.5.1.
     1.5 “Alnylam Field” means the treatment, prophylaxis and diagnosis of
diseases in humans using an RNAi Product or miRNA Product.
     1.6 “Alnylam IOC Technology” means (a) Know-How that (i) is useful or
necessary to Research, Develop, Commercialize and/or Manufacture an IOC Product
in the Tekmira IOC Field in the Territory and (ii) is Controlled by Alnylam on
the Original Effective Date (excluding any Alnylam
Confidential

4



--------------------------------------------------------------------------------



 



Collaboration IP and Alnylam’s interest in Joint Collaboration IP) and (b) those
Patent Rights Controlled by Alnylam that are set forth in Schedule 1.6 of this
Agreement.
     1.7 “Alnylam Lipidoid Patent Rights” means those Patent Rights Controlled
by Alnylam under a license from the Massachusetts Institute of Technology
pursuant to the MIT License Agreement and that are set forth in Schedule 1.7 of
this Agreement.
     1.8 “Alnylam Materials” means animal models, cell lines, tissue samples,
genes, plasmids, siRNAs, miRNA constructs, vectors, receptors and other
proteins, peptides, and other biological materials related to the Alnylam
Royalty Products, that in each case are provided by Alnylam to Tekmira for use
in the performance of the Collaboration, including without limitation, the siRNA
or miRNA composition comprising an Alnylam Royalty Product.
     1.9 “Alnylam Partnered Product” means an RNAi Product or miRNA Product that
is at the relevant time being Researched, Developed, Manufactured and/or
Commercialized by Alnylam or its Affiliates with the participation or
sponsorship of one or more Third Parties or, prior to the end of the Restriction
Period, Protiva. For clarity, it is understood and agreed that no RNAi Product
or miRNA Product developed or to be developed in a project or arrangement in
which all or substantially all of Alnylam’s or its Affiliates’ contributions or
anticipated contributions are or will be in the form of the grant by Alnylam or
its Affiliates of licenses or sublicenses to one or more Intellectual Property
Rights, will be considered an Alnylam Partnered Product.
     1.10 “Alnylam RNAi Know-How” means Know-How that (a) Alnylam determines in
its reasonable judgment to be useful or necessary to Research, Develop,
Commercialize and/or Manufacture an Alnylam Royalty Product in the Alnylam Field
in the Territory and (b) is either (i) Controlled by Alnylam on the Original
Effective Date, or (ii) comes within Alnylam’s Control during the Collaboration
Term or the Manufacturing Term (excluding any Alnylam Collaboration IP and
Alnylam’s interest in Joint Collaboration IP).
     1.11 “Alnylam RNAi Patent Rights” means Patent Rights that (a) claim
(i) Alnylam RNAi Know-How, or (ii) the identification, characterization,
optimization, construction, expression, formulation, use or production of an
Alnylam Royalty Product, as the case may be, and which Alnylam determines in its
reasonable judgment to be useful or necessary to Research, Develop,
Commercialize and/or Manufacture an Alnylam Royalty Product in the Alnylam Field
in the Territory, and (b) are Controlled by Alnylam at any time during the
Collaboration Term or the Manufacturing Term (including, without limitation, the
Alnylam Core Patent Rights and the Alnylam Lipidoid Patent Rights, but
specifically excluding Alnylam IOC Technology and any Patent Rights included in
Alnylam Collaboration IP or Alnylam’s interest in Joint Collaboration IP).
     1.12 “Alnylam RNAi Technology” means, collectively, Alnylam RNAi Know-How
and Alnylam RNAi Patent Rights.
     1.13 “Alnylam Royalty Product” means any RNAi Product or a miRNA Product
that, but for the licenses granted hereunder, would be Covered by one or more
Valid Claims of the Tekmira Patent Rights
     1.14 “Alnylam Target” means any Target that is not a Tekmira Development
Target, the PLK Target, nor a Protiva Development Target (as defined in the
Protiva License Agreement);
Confidential

5



--------------------------------------------------------------------------------



 



provided, however, that the exclusion of the PLK Target will not apply if
Protiva provides notice to Alnylam under the Protiva License Agreement that
Protiva is terminating its license rights under the Protiva License Agreement
with respect to RNAi Products or miRNA Products for the PLK Target.
     1.15 “Biodefense Target” means (a) a Target within the genome of one or
more Category A, B and C pathogens, as defined by the National Institute of
Allergy and Infectious Diseases, including without limitation, pathogens listed
on Schedule 1.15, but specifically excluding influenza virus, or (b) an
endogenous cellular Target against which Alnylam Researches, Develops and/or
Commercializes an Alnylam Royalty Product for commercial supply to one or more
Funding Authorities.
     1.16 “Bona Fide Collaboration” means a collaboration between Alnylam and/or
its Affiliates and one or more Third Parties involving the Research,
Development, Manufacture and/or Commercialization of one or more RNAi Products
and/or miRNA Products and established under a written agreement in which (a) the
scope of the licenses granted, and financial or other commitments of value, are
of material value to Alnylam and/or its Affiliates, and (b) Alnylam and/or its
Affiliates undertakes and performs substantial, mutual research activity with
the Third Party. For purposes of clarity, it is understood and agreed that no
collaboration in which all or substantially all of Alnylam’s or its Affiliates’
contributions or anticipated contributions are or will be solely in the form of
the grant by Alnylam or its Affiliates of licenses or sublicenses to one or more
Intellectual Property Rights, will be considered a Bona Fide Collaboration.
     1.17 “Business Day” means a day on which banking institutions in Boston,
Massachusetts and Vancouver, British Columbia, Canada are open for business.
     1.18 “Calendar Quarter” means the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
     1.19 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
     1.20 “cGMP” means current good manufacturing practices regulations
applicable to the Manufacture of a Royalty Product that are promulgated by any
Regulatory Authority.
     1.21 “Change of Control” means a Change of Control under and as defined in
the Protiva License Agreement without cross-reference to this Agreement, or any
other transaction, or series of related transactions, whereby: (a) Tekmira
merges, reorganizes, amalgamates or consolidates with another entity, and the
shareholders of Tekmira owning at least fifty percent (50%) of the outstanding
voting securities of Tekmira immediately prior to such transaction(s) own less
than fifty percent (50%) of the outstanding voting securities of Tekmira or the
surviving entity as a result of such transaction(s), unless such transaction(s)
are a Permitted Financing Merger of Tekmira; (b) Tekmira sells, transfers or
otherwise disposes of all or substantially all of its assets to which this
Agreement relates; or (c) acquisition by a Significant Pharmaceutical Company of
control of the management and policies of Tekmira; provided, that a Change of
Control shall not include (i) the merger, reorganization, amalgamation or
consolidation of Protiva with Tekmira after the end of the Restriction Period,
or (ii) the sale or transfer of all or substantially all of the assets of
Protiva to which the Protiva License Agreement relates to Tekmira after the end
of the Restriction Period.
Confidential

6



--------------------------------------------------------------------------------



 



     1.22 “Class 1 Non-Exclusively Licensed Tekmira IP” means all of the
following to the extent they comprise Non-Exclusively Licensed Tekmira IP:
(a) Generic Claims included in Tekmira Patent Rights, (b) all Know-How, and all
Generic Claims included in the Patent Rights, that comprise Tekmira
Collaboration IP, (c) Tekmira’s interest in Joint Collaboration IP, and
(d) Tekmira Know-How. For clarity, Class 1 Non-Exclusively Licensed IP does not
include any Tekmira Technology Controlled by Tekmira prior to the end of the
Restriction Period or any Tekmira Collaboration IP or Tekmira’s interest in and
Joint Collaboration IP that is first identified, invented discovered or
developed prior to the end of the Restriction Period.
     1.23 “Class 2 Non-Exclusively Licensed Tekmira IP” means all of the
following to the extent they comprise Non-Exclusively Licensed Tekmira IP:
(a) all claims other than Generic Claims and Target-Specific Claims included in
Tekmira Patent Rights and (b) all claims other than Generic Claims included in
the Patent Rights that comprise Tekmira Collaboration IP. For clarity, Class 2
Non-Exclusively Licensed IP does not include any Tekmira Technology Controlled
by Tekmira prior to the end of the Restriction Period or any Tekmira
Collaboration IP or Tekmira’s interest in and Joint Collaboration IP that is
first identified, invented discovered or developed prior to the end of the
Restriction Period.
     1.24 “Collaboration IP” means the collective reference to Alnylam
Collaboration IP, Tekmira Collaboration IP and Joint Collaboration IP.
     1.25 “Collaboration Term” means the period commencing on [**]. The
Collaboration Term may be extended upon the mutual written agreement of the
Parties.
     1.26 “Combination Product” means a Royalty Product combined with any other
clinically active therapeutic, prophylactic or diagnostic ingredient. All
references to Royalty Product in this Agreement shall be deemed to include
Combination Product, to the extent applicable.
     1.27 “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, distributing, importing and selling a Royalty
Product and activities directed to obtaining pricing and reimbursement
approvals, as applicable.
     1.28 “Commercially Reasonable Efforts” means the carrying out of
obligations in a diligent and sustained manner using such effort and employing
such resources as would normally be exerted or employed by a similarly situated
biopharmaceutical company for a product resulting from its own research efforts
of similar market potential, profit potential or strategic value at a similar
stage of its product life.
     1.29 “Confidential Information” means any and all information and data,
including without limitation Alnylam RNAi Technology, Alnylam IOC Technology,
Tekmira Technology and Tekmira IOC Technology, and all other scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information or data, whether communicated in writing or orally or by
any other method, which is provided by one Party to the other Party in
connection with this Agreement (or under the Original INEX Agreements). Alnylam
RNAi Technology, Alnylam IOC Technology and Alnylam Collaboration IP are
Confidential Information of Alnylam. Tekmira IOC Technology, Tekmira
Collaboration IP, and Tekmira Technology are Confidential Information of
Tekmira. Joint Collaboration IP is the Confidential Information of the Parties.
Confidential

7



--------------------------------------------------------------------------------



 



     1.30 “Contract Year” means the twelve (12) month period beginning on the
Original Effective Date and each succeeding twelve (12) month period thereafter
during the Agreement Term; provided, that the first and second Contract Years of
the Collaboration Term shall be deemed to have begun on [**], respectively. Each
Contract Year shall be divided into four (4) “Contract Quarters” comprised of
successive three (3) month periods.
     1.31 “Control”, “Controls” or “Controlled by” means, with respect to any
(a) material, know-how or other information or (b) Intellectual Property Right,
the possession of (whether by ownership or license, other than pursuant to this
Agreement), or the ability of a Party or its Affiliates to grant access to, or a
license or sublicense of, such item or right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
existing at the time such Party would be required hereunder to grant the other
Party such access or license or sublicense. For clarity, the Parties acknowledge
that no conceptions, developments, techniques, data, inventions, improvements,
technical information, or works of authorship that were, are, or that hereafter
may be in whole or in part conceived, reduced to practice, discovered, created,
authored or otherwise made or obtained by or for Protiva or its contractors at
any time since January 18, 2001, will be considered to be Controlled by Tekmira
by virtue of any agreement, right, or claim existing or arguably existing prior
to the Effective Date.
     1.32 “Cover,” “Covering”, “Covers” or “Covered” means, with respect to a
Royalty Product, that in the absence of an assignment of rights to, or a license
granted under, a Valid Claim, the Research, Development, Manufacture or
Commercialization of such Royalty Product would infringe such Valid Claim.
     1.33 “Development,” “Developing” or “Develop” means, with respect to a
Royalty Product, the research and development activities related to (a) the
generation, characterization, optimization, construction, expression,
formulation, use and production of a Royalty Product, and (b) any other research
and development activities related to the clinical testing and qualification of
such Royalty Product for clinical testing, and such other tests, studies and
activities as may be required or recommended to obtain Regulatory Approval of
such Royalty Product, including toxicology studies, statistical analysis and
report writing, pre-clinical testing, clinical studies and regulatory affairs,
product approval and registration activities.
     1.34 “Exclusively Licensed Tekmira IP” means any (a) Tekmira Technology
that is either (i) Controlled by Tekmira or its Affiliates on the Original
Effective Date, or (ii) first discovered or created by Tekmira or its Affiliates
during the Agreement Term but prior to the end of the Restriction Period or
otherwise comes within the Control of Tekmira or its Affiliates prior to the
Effective Date, and (b) Tekmira Collaboration IP and Tekmira’s interest in Joint
Collaboration IP that are first identified, invented, discovered or developed
prior to the end of the Restriction Period.
     1.35 “Existing Alnylam In-Licenses” means the Third Party agreements listed
on Schedule 1.35.
     1.36 “Existing Tekmira In-Licenses” means the Third Party agreements listed
on Schedule 1.36.
Confidential

8



--------------------------------------------------------------------------------



 



     1.37 “FDA” means the United States Food and Drug Administration and any
successor governmental authority having substantially the same function.
     1.38 “First Commercial Sale” means, with respect to a Royalty Product, the
first sale for end use or consumption of such Royalty Product in a country in
the Territory after all required Regulatory Approvals have been granted by the
Regulatory Authority of such country. For the avoidance of doubt, sales for
clinical study purposes or compassionate, named patient or similar use, shall
not constitute a First Commercial Sale, and sales to a Funding Authority shall
constitute a First Commercial Sale.
     1.39 “Formulation” means a particular RNAi Product or miRNA Product
delivery formulation, characterized by its components and its unique ratios
among components.
     1.40 “FTE” or “Full-Time Equivalent” means with respect to Tekmira, the
equivalent of the work of one (1) scientist, full time for one (1) year, for or
on behalf of Tekmira, which equates to a total of [**] per year of scientific
work performed directly in the Collaboration, and the direct scientific
management thereof. In no event shall the work of one individual person account
for more than one (1) FTE year.
     1.41 “FTE Rate” means an amount per FTE of work actually performed in the
Collaboration under the Research Plan or in Manufacturing Activities under the
Manufacturing Plan that is equal to [**]; provided, however, that during each
Contract Year of the Collaboration Term such rate shall apply only to any FTEs
engaged in the Collaboration over and above the initial [**] FTEs in such
Contract Year. Commencing with the second Contract Year, the then-current FTE
Rate shall be adjusted by the percent change year to year in the Consumer Price
Index (All Items) for the Province of British Columbia, Canada as published by
Statistics Canada for the period of each applicable Contract Year.
     1.42 “Funding Authorities” means the United States Department of Health and
Human Services or other United States or foreign government or international
agencies responsible for requesting, approving and/or funding the development
and manufacture of products for biodefense purposes.
     1.43 “Generic Claim” means a claim of a Patent Right that (a) recites a
nucleic acid-lipid particle comprising: an siRNA or miRNA, at least one cationic
lipid, at least one non-cationic lipid, and a conjugated lipid that inhibits
aggregation of particles, and/or methods or uses of such particle in the
delivery of siRNA or miRNA; and (b) does not recite any Particular Moiety, or
any particular or specific cationic lipid, non-cationic lipid, or conjugated
lipid.
     1.44 “IND” means an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations of Royalty Product filed with
or submitted to a Regulatory Authority in conformance with the requirements of
such Regulatory Authority.
     1.45 “Initiate“, “Initiated” or “Initiation” means, with respect to a Phase
I Study or a Phase II Study, the administration of the first dose to a subject
in such study.
Confidential

9



--------------------------------------------------------------------------------



 



     1.46 “In-Licenses” means collectively, the Existing Alnylam In-Licenses and
the Tekmira In-Licenses, but excludes the Tekmira-UBC License Agreement.
     1.47 “Intellectual Property Rights” means all intellectual property rights
subject to protection by intellectual property laws in any country of the world,
arising under statutory or common law, contract or otherwise, and whether or not
perfected, including without limitation, all (a) Patent Rights;
(b) Collaboration IP; (c) rights associated with works of authorship, including
without limitation copyrights, moral rights, copyright applications, copyright
registrations; (d) rights associated with trademarks, service marks, trade
names, logos, trade dress, goodwill and the applications for registration and
registrations thereof; (e) rights relating to the protection of trade secrets
and confidential information; (f) rights analogous to those set forth in this
Section and any and all other proprietary rights relating to intangible property
now existing, hereafter filed, issued or acquired.
     1.48 “InterfeRx License Transaction” means a transaction in which Alnylam
(a) grants a sublicense under Tekmira Technology and a Target-specific license
under Alnylam Core Patent Rights to a Third Party, but (b) does not have the
right to collaborate with such Third Party to develop RNAi Products against such
Target or Targets.
     1.49 “IOC” or “Immunostimulatory Oligonucleotide Composition” means a
single-stranded or double-stranded ribonucleic acid (“RNA”) composition, or
derivative thereof, that has activity solely through an immunostimulatory
mechanism and has no RNAi activity against a human gene transcript or viral
genomic sequence.
     1.50 “IOC Product” means a product containing, comprised of or based on
IOCs or IOC derivatives.
     1.51 “ISIS License Agreement” means the Strategic Collaboration & License
Agreement between Isis Pharmaceuticals, Inc., and Alnylam Pharmaceuticals, Inc.,
dated March 11, 2004, together with Letter Agreements dated March 9, 2004 and
March 11, 2004, respectively, and as amended on June 14, 2005, and as further
amended from time to time.
     1.52 “Joint Collaboration IP” means, collectively, (a) any improvement,
discovery or Know-How, patentable or otherwise, first identified, invented,
discovered or developed jointly by the Parties or their Affiliates or others
acting on behalf of Tekmira and Alnylam in the performance of the Collaboration,
the Manufacturing Activities and/or the obligations of the Parties under the
Original INEX Agreements, and (b) any Patent Rights in the Territory which
claim, cover or relate to such improvements, discoveries or Know-How.
     1.53 “Joint Research Committee” or “JRC” means the joint research committee
as more fully described in Article 4.
     1.54 “Know-How” means, with respect to a Royalty Product, all biological
materials and other tangible materials, inventions, practices, methods,
protocols, formulas, formulations, knowledge, know-how, trade secrets,
processes, assays, skills, experience, techniques and results of experimentation
and testing, including without limitation pharmacological, toxicological and
pre-clinical and clinical test data and analytical and quality control data,
patentable or otherwise, which relates to the identification, characterization,
optimization, construction, expression, formulation, use
Confidential

10



--------------------------------------------------------------------------------



 



or production of such Royalty Product and which are reasonably useful or
necessary to Research, Develop, Manufacture or Commercialize such Royalty
Product in the Territory in (a) the Alnylam Field, in the case of Alnylam
Royalty Products and Tekmira Development Products or (b) the Tekmira IOC Field,
in the case of Tekmira IOC Products.
     1.55 “Lead Formulation” means a Formulation that has been identified by
Tekmira and Alnylam as being the end product of Tekmira’s and Alnylam’s work
under the Research Plan for a particular Alnylam siRNA or miRNA payload(s)
directed at a particular Target. It is expected that formulated materials using
a number of different initial Formulations would be delivered by Tekmira to
Alnylam, tested by Alnylam, and (on the basis of such tests, and subsequent
iterative tests if needed) culled or otherwise adjusted by Tekmira to the point
where both parties believe that no further formulation adjustments, or
improvements are anticipated under the Research Plan. That Formulation is the
Lead Formulation in that situation.
     1.56 “Loan Agreement” means that certain Loan and Security Agreement
between the Parties dated the Original Effective Date, as amended by the First
Amendment and Partial Termination of Loan and Security Agreement between the
Parties dated March 28, 2008.
     1.57 “Major Market” means any of the United States, the European Union,
United Kingdom, France, Germany, Italy, Spain or Japan.
     1.58 “Manufacturing” or “Manufacture” means, with respect to a Royalty
Product, all activities associated with the production, manufacture and
processing of such Royalty Product, and the filling, finishing, packaging,
labeling, shipping, and storage of such Royalty Product, including without
limitation formulation process scale-up for toxicology and clinical study use,
aseptic fill and finish, stability testing, analytical development, quality
assurance and quality control, and in the case of the Manufacturing of Alnylam
Royalty Products by Tekmira, the production of the bulk finished dosage form of
Alnylam Royalty Product from the RNAi or miRNA construct.
     1.59 “Manufacturing Activities” of a Party means those activities performed
by such Party under the Manufacturing Plan, the Supply Agreement, and/or the
Quality Agreements relating to the Manufacture and supply of Alnylam Royalty
Products.
     1.60 “Manufacturing Plan” means the detailed written plan of work for the
Manufacture of the bulk finished dosage form of Alnylam Royalty Products for
Alnylam by Tekmira pursuant to Section 5.1 for any given Contract Year of the
Agreement Term, as such plan is approved and updated by the JRC as necessary
pursuant to Section 4.1. The updated Manufacturing Plan for calendar year 2008
is attached to this Agreement as Schedule 5.1. The Manufacturing Plan shall be
further updated pursuant to Section 5.1(b).
     1.61 “Manufacturing Term” means the period commencing on the Original
Effective Date and continuing through the end of the Agreement Term, unless the
Manufacturing Activities are terminated earlier in accordance with the terms of
this Agreement, including without limitation, Section 11.6.
     1.62 “miRNA Product” means a product containing, comprised of or based on
native or chemically modified RNA oligomers designed to either modulate an miRNA
and/or provide the function of an miRNA.
Confidential

11



--------------------------------------------------------------------------------



 



     1.63 “MIT License Agreement” means the Amended and Restated Exclusive
Patent License Agreement effective as of May 9, 2007 between the Massachusetts
Institute of Technology and Alnylam, as further amended from time to time.
     1.64 “NDA” means a New Drug Application, Biologics License Application,
Worldwide Marketing Application, Marketing Authorization Application, Section
510(k) filing or similar application or submission filed with a Regulatory
Authority in a country or group of countries to obtain marketing approval for a
biological, pharmaceutical or other therapeutic, prophylactic or diagnostic
product in that country or in that group of countries.
     1.65 “Necessary Third Party IP” means, with respect to any country in the
Territory, on a country-by-country basis, Know-How or Patent Rights in such
country owned or controlled by a Third Party that Cover a Royalty Product, it
being understood and agreed that for this purpose, no Know-How or Patent Rights
controlled by Protiva and licensed to Alnylam under the Protiva License
Agreement will be considered Necessary Third Party IP.
     1.66 “Net Sales” means, with respect to a Royalty Product, the aggregate
gross invoice prices of all units of such Royalty Product sold by a Party and
its Related Parties to Third Parties (other than a Sublicensee of such Party)
after deducting, if not previously deducted, from the amount invoiced or
received (a) trade and quantity discounts actually given, including early-pay
cash discounts; (b) returns, rebates, chargebacks and other allowances actually
given; (c) retroactive price reductions that are actually granted; and (d) bad
debts, sales or excise taxes, transportation and insurance, custom duties, and
other governmental charges actually incurred or accounted for in accordance with
generally accepted accounting principles in the United States or Canada, if
applicable, consistently applied by the applicable Party
With respect to sales of Combination Products, Net Sales shall be calculated on
the basis of the gross invoice price of the Royalty Product(s) containing the
same composition and concentration of Royalty Product sold without other
clinically active ingredients. In the event that the Royalty Product is sold
only as a Combination Product and not sold without other clinically active
ingredients, the Parties shall negotiate in good faith another basis on which to
calculate Net Sales with respect to the Combination Product that fairly reflects
the value of the Royalty Product relative to the other clinically active
ingredients in the Combination Product.
A percentage of the deductions set forth in clauses (a) through (d) above equal
to the ratio of the Net Sales for the Royalty Product to the Net Sales of the
Combination Product will be applied in calculating Net Sales for a Combination
Product.
     1.67 “Non-Exclusively Licensed Tekmira IP” means all Tekmira Technology,
Tekmira Collaboration IP and Tekmira’s interest in Joint Collaboration IP, other
than the Exclusively Licensed Tekmira IP.
     1.68 “Novartis Agreement” means the Research Collaboration and License
Agreement between Novartis Institutes for BioMedical Research, Inc. (“Novartis”)
and Alnylam Pharmaceuticals, Inc. dated October 12, 2005, as amended by the
Addendum Re: Influenza Program to Research Collaboration and License Agreement
effective as of February 17, 2006, and as further amended from time to time.
Confidential

12



--------------------------------------------------------------------------------



 



     1.69 “Original INEX Agreements” means (i) the Original Agreement and
(ii) the Evaluation Agreement among Alnylam, Tekmira and INEX dated March 25,
2006, the Letter Agreement among Alnylam, Tekmira and INEX dated March 25, 2006,
as each of the Evaluation Agreement and Letter Agreement were amended by the
Letter Agreement among Alnylam, Tekmira and INEX dated July 13, 2006.
     1.70 “Particular Moiety” means a specific nucleotide sequence of an RNAi
Product or miRNA Product, in either case directed against a particular Target.
     1.71 “Party” means Tekmira and/or Alnylam.
     1.72 “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates and patents of addition) and patent
applications (including all provisional applications, continuations,
continuations-in-part and divisionals).
     1.73 “Permitted Financing Merger” means any transaction, or series of
related transactions, whereby Tekmira merges, reorganizes, amalgamates or
consolidates with another entity, and the shareholders of Tekmira owning at
least fifty percent (50%) of the outstanding voting securities of Tekmira
immediately prior to such transaction(s) own less than fifty percent (50%) of
the outstanding voting securities of Tekmira or the surviving entity as a result
of such transaction(s), but where: (a) the business of Tekmira immediately prior
to such transaction(s) is the primary business of Tekmira or the surviving
entity immediately after such transaction(s); (b) members of the Board of
Directors of Tekmira immediately prior to such transaction(s) comprise more than
50% of the Board of Directors of Tekmira or the surviving entity immediately
after such transaction(s) and for the subsequent twelve (12) months; and (c) the
chief executive officer and chief financial officer of Tekmira immediately prior
to such transaction(s) remain the chief executive officer and chief financial
officer of Tekmira or the surviving entity immediately after such transaction(s)
and for the subsequent twelve (12) months.
     1.74 “Person” means and includes any individual, corporation, partnership,
firm, joint venture, syndicate, association, trust, government body, and any
other form of entity or organization.
     1.75 “Phase I Study” means a clinical study of an Alnylam Royalty Product
in human volunteers or patients the purpose of which is preliminary
determination of safety and tolerability of a dosing regime and for which there
are no primary endpoints (as understood by the FDA or other Regulatory
Authorities) in the protocol relating to efficacy.
     1.76 “Phase II Study” means (a) a dose exploration, dose response, duration
of effect, kinetics, dynamic relationship or preliminary efficacy and safety
study of an Alnylam Royalty Product in the target patient population or (b) a
controlled dose-ranging clinical trial to evaluate further the efficacy and
safety of an Alnylam Royalty Product in the target patient population and to
define the optimal dosing regimen.
     1.77 “Phase III Study” means a controlled pivotal clinical study of an
Alnylam Royalty Product that is prospectively designed to demonstrate
statistically whether such Alnylam Royalty Product is effective and safe for use
in a particular indication in a manner sufficient to obtain Regulatory Approval
to market such Alnylam Royalty Product.
Confidential

13



--------------------------------------------------------------------------------



 



     1.78 “Pre-Existing Alnylam Alliance Agreements” means the agreements set
forth in Schedule 1.78.
     1.79 “Product Trademarks” means the trademark(s), service mark(s),
accompanying logos, trade dress and/or indicia of origin used in connection with
the distribution, marketing, promotion and sale of Royalty Products in the
Territory. For purposes of clarity, the term Product Trademark(s) shall not
include, without limitation, the corporate names and logos of either Party, and
shall include any internet domain names incorporating such Product Trademarks.
     1.80 “Quality Agreement” means an agreement or agreements to be entered
into between the Parties containing quality assurance provisions for the
Manufacture by Tekmira, its permitted Affiliates or their respective permitted
subcontractors, for Alnylam, of the finished dosage form of Alnylam Royalty
Products pursuant to the Manufacturing Plan.
     1.81 “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority, necessary for the
Commercialization of a Royalty Product, including the approval of NDAs.
     1.82 “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the Research, Development,
Manufacturing, Commercialization, reimbursement and/or pricing of a Royalty
Product in the Territory, including without limitation the FDA.
     1.83 “Related Party” means a Party’s Affiliates and permitted Sublicensees,
which term does not include wholesale distributors of the Party or its
Affiliates who purchase Royalty Products from such Party or its Affiliates in an
arm’s -length transaction and who have no other obligation, including without
limitation a reporting obligation, to such Party or its Affiliates.
     1.84 “Research” or “Researching” means identifying, evaluating, validating
and optimizing RNAi Products (and/or miRNA Products in the case of Alnylam).
     1.85 “Research Plan” means the detailed written plan of work for the
Collaboration for a given Contract Year of the Collaboration Term, as approved
and updated by the Joint Research Committee as necessary during the
Collaboration Term pursuant to Sections 3.1.1 and 4.1.
     1.86 “Research Program Product” means the Formulations that are related to
RNAi Product(s) and/or miRNA Product(s) developed under the Research Plan under
this Agreement and/or under the R&D Research Plan (as defined in the Protiva
License Agreement) for which Alnylam or its Affiliate has established an Active
Internal Development Program.
     1.87 “RNAi Product” means a product containing, comprised of or based on
siRNAs or siRNA derivatives or other double-stranded moieties effective in gene
function modulation and designed to modulate the function of particular genes or
gene products by causing degradation through RNA interference of a Target mRNA
to which such siRNAs or siRNA derivatives or moieties are complementary.
Confidential

14



--------------------------------------------------------------------------------



 



     1.88 “Royalty Payor” means, in relation to (a) an Alnylam Royalty Product,
Alnylam, and (b) a Tekmira Royalty Product, Tekmira.
     1.89 “Royalty Product” means, either (a) an Alnylam Royalty Product, or
(b) a Tekmira Royalty Product.
     1.90 “Royalty Recipient” means, in relation to (a) an Alnylam Royalty
Product, Tekmira, and (b) a Tekmira Royalty Product, Alnylam.
     1.91 “Selection Term” means the period commencing on the Original Effective
Date and continuing for five (5) Contract Years of the Agreement Term
thereafter, unless such period is extended pursuant to the terms of Section 2.2.
     1.92 “Significant Pharmaceutical Company” means a pharmaceutical company,
biotechnology company, or group of such companies acting in concert, with annual
sales of human pharmaceutical products greater than [**].
     1.93 “Small Interfering RNA” or “siRNA” means a double-stranded ribonucleic
acid (RNA) composition designed to act primarily through an RNA interference
mechanism that consists of either (a) two separate oligomers of native or
chemically modified RNA that are hybridized to one another along a substantial
portion of their lengths, or (b) a single oligomer of native or chemically
modified RNA that is hybridized to itself by self-complementary base-pairing
along a substantial portion of its length to form a hairpin.
     1.94 “Sublicensee” means a Third Party to whom a Party grants a sublicense
permitted under this Agreement under any Alnylam RNAi Technology, Alnylam IOC
Technology, Alnylam Lipidoid Patent Rights, Tekmira Technology, Tekmira IOC
Technology (to the extent permitted for purposes of the Collaboration only) or
Collaboration IP (or a license in the case of Joint Collaboration IP), as the
case may be, to Research, Develop, Manufacture or Commercialize a Royalty
Product in the Territory and in (a) the Alnylam Field, in the case of Alnylam
Royalty Products and Tekmira Development Products or (b) the Tekmira IOC Field,
in the case of Tekmira IOC Products, in each case subject to Sections 6.1.1(b)
or 6.2, or otherwise grants rights to distribute, promote or sell a Royalty
Product.
     1.95 “Supply Agreement” means that certain Manufacturing and Supply
Agreement between the Parties dated February 7, 2007.
     1.96 “Target” means: (a) a polypeptide or entity comprising a combination
of at least one polypeptide and other macromolecules, that is a site or
potential site of therapeutic intervention by a therapeutic agent; or a nucleic
acid which is required for expression of such polypeptide; (b) variants of a
polypeptide, cellular entity or nucleic acid described in clause (a); (c) a
defined non-peptide entity, including a microorganism, virus, bacterium or
single cell parasite; provided that the entire genome of a virus shall be
regarded as a single Target; or (d) a naturally occurring interfering RNA or
miRNA or precursor thereof.
     1.97 “Target-Specific Claim” means a claim in an issued or pending patent
that recites one or more specified Particular Moiety(ies).
Confidential

15



--------------------------------------------------------------------------------



 



     1.98 “Tax Convention” means the Canada-US Tax Convention (1980), as
amended.
     1.99 “Tekmira” means Tekmira Pharmaceuticals Corporation.
     1.100 “Tekmira Collaboration IP” means (a) any improvement, invention,
discovery, Know-How or other Intellectual Property Right, patentable or
otherwise, first identified, invented, discovered or developed by employees of
Tekmira or its Affiliates or other persons (other than Protiva) not employed by
Alnylam acting on behalf of Tekmira, in the performance of the Collaboration,
the Manufacturing Activities, and/or Tekmira’s obligations under the Original
INEX Agreements, and (b) any Patent Rights in the Territory which claim, cover
or relate to such improvements, discoveries or Know-How. Tekmira Collaboration
IP excludes Tekmira’s interest in Joint Collaboration IP.
     1.101 “Tekmira In-License” means an agreement between Tekmira or its
Affiliates, and a Third Party, pursuant to which Tekmira or any of its
Affiliates Control(s) Tekmira Technology relating to the Alnylam Field under a
license or sublicense from such Third Party, including without limitation, the
Existing Tekmira In-Licenses.
     1.102 “Tekmira IOC Field” means the treatment, prophylaxis and diagnosis of
diseases in humans using an IOC Product.
     1.103 “Tekmira IOC Technology” means (a) Know-How and other Intellectual
Property Rights with respect to IOC Products and/or IOCs that are either
(i) Controlled by Tekmira or its Affiliates on the Original Effective Date, or
(ii) come within the Control of Tekmira or its Affiliates after the Original
Effective Date, and (b) Patent Rights that (i) claim (x) such Know-How or other
Intellectual Property Rights, or (y) the identification, characterization,
optimization, construction, expression, formulation, delivery, use or production
of an IOC Product and/or IOC, and that are useful or necessary to Research,
Develop, Commercialize and/or Manufacture IOC Products in the Tekmira IOC Field
in the Territory, and (ii) are Controlled by Tekmira or its Affiliates.
     1.104 “Tekmira Know-How” means Know-How with respect to an RNAi Product or
miRNA Product (excluding any Tekmira Collaboration IP, Tekmira’s interest in
Joint Collaboration IP and any such Know-How sublicensed to Alnylam pursuant to
the UBC Sublicense) that (a) is Controlled by Tekmira or its Affiliates on the
Original Effective Date, or (b) comes within the Control of Tekmira or its
Affiliates following the Original Effective Date.
     1.105 “Tekmira Patent Rights” means Patent Rights that (a) claim
(i) Tekmira Know-How, or (ii) the identification, characterization,
optimization, construction, expression, formulation, delivery, use or production
of an RNAi Product or miRNA Product, and that are useful or necessary to
Research, Develop, Commercialize and/or Manufacture RNAi Products or miRNA
Products in the Alnylam Field in the Territory, and (b) are Controlled by
Tekmira or its Affiliates at any time during the Agreement Term(excluding any
Patent Rights included in Tekmira Collaboration IP, Tekmira’s interest in Joint
Collaboration IP and any such Patent Rights licensed to Alnylam pursuant to the
UBC Sublicense).
     1.106 “Tekmira Royalty Product” means any (a) Tekmira Development Product
that, but for the licenses granted hereunder, would be Covered by one or more
Valid Claims under the Alnylam Core Patent Rights or the Alnylam Lipidoid Patent
Rights, or (b) IOC Product that but for the licenses
Confidential

16



--------------------------------------------------------------------------------



 



granted hereunder, would be Covered by one or more Valid Claims under the
Alnylam IOC Technology.
     1.107 “Tekmira Technology” means, collectively, Tekmira Know-How and
Tekmira Patent Rights.
     1.108 “Tekmira-UBC License Agreement” means that certain license agreement
between Tekmira and the University of British Columbia (“UBC”) dated effective
July 1, 1998, as amended by Amendment Agreement between Tekmira and UBC dated
effective July 11, 2006, and Second Amendment Agreement dated effective the
Original Effective Date.
     1.109 “Territory” means all of the countries in the world, and their
territories and possessions.
     1.110 “Third Party” means an entity other than a Party and its Affiliates.
     1.111 “Third Party Liposome Patent Rights” means with respect to an Alnylam
Royalty Product, (a) the Alnylam Lipidoid Patent Rights and/or (b) other
technology comprising a lipid component or liposomal formulation useful or
necessary for the Research, Development, Manufacture or Commercialization of
such Alnylam Royalty Product and Controlled by Alnylam under a license from a
Third Party, and in each case with respect to which Intellectual Property Rights
Alnylam has granted to Tekmira a non-exclusive, royalty- and milestone
fee-bearing (on a pass-through basis) license to Research, Develop, Manufacture
and Commercialize Tekmira Royalty Products in the Alnylam Field in the case of
Tekmira Development Product, and in the Tekmira IOC Field in the case of IOC
Products.
     1.112 “Transaction Documents” means the Alnylam Subscription Agreement, the
Supply Agreement, the Quality Agreements, the Tekmira-UBC License Agreement, the
UBC Sublicense Documents, the Loan Agreement, all letter agreements and other
documents executed by the Parties on or about the Original Effective Date in
connection with the Original Agreement, and any other documents or agreements
that are executed by the Parties after the Original Effective Date as
contemplated by this Agreement.
     1.113 “UBC Sublicense Documents” means the collective reference to (a) the
Sublicense Agreement dated as of the Original Effective Date between the Parties
(the “UBC Sublicense”), (b) the Consent and Agreement dated as of the Original
Effective Date among the Parties and UBC, and (c) the Assignment dated the
Original Effective Date between Tekmira and UBC.
     1.114 “Valid Claim” means a claim of: (a) an issued and unexpired Patent
Right, which claim has not been revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction that is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise, or (b) a patent application for a patent included
within the Patent Rights a claim of which has been pending less than five
(5) years and which claim has not been cancelled, withdrawn or abandoned or
finally rejected by an administrative agency action from which no appeal can be
taken.
Confidential

17



--------------------------------------------------------------------------------



 



     1.115 Additional Definitions. The following terms have the meanings set
forth in the corresponding Sections of this Agreement:

      Term   Section
“AAA”
  12.6.1
“Agreement Term”
  11.1
“Alnylam Class 1 Royalty Products”
  6.1.1(b)(i)
“Alnylam Class 2 Royalty Products”
  6.1.1(b)(ii)
“Alnylam Data”
  3.2(e)
“Alnylam Indemnitees”
  9.5.1
“Alnylam Subscription Agreement”
  Recitals
“Bankrupt Party”
  11.3
“Breaching Party”
  11.2.1(a)
“Code”
  11.3
“Collaboration”
  3.1.1
“Condition Satisfaction Date”
  11.1
“Closing”
  Recitals
“CRT Agreement”
  6.5.1
“Dispute”
  12.6.1
“Effective Date”
  11.1
“Equipment”
  3.4
“Escrow Agreement”
  Recitals
“Excluded Claim”
  12.6.1
“Follow-On Product”
  7.2(d)
“FTO Notice”
  6.9(a)
“Indemnitee”
  9.5.3
“INEX”
  Preamble
“Infringement Claim”
  10.4.1
“Losses”
  9.5.1
“Manufacturing Activities Committee”
  4.1
“[**] Entities”
  Recitals
“[**] Restriction”
  6.2.3
“[**]”
  Recitals
“miRNA”
  Preamble
“More Favorable Terms”
  6.9(a)(ii)
“Non-Bankrupt Party”
  11.3
“Non-Breaching Party”
  11.2.1(a)
“Novartis”
  1.68
“Opportunity Response Period”
  6.9(b)(i)
“Original Agreement”
  Recitals
“Original Effective Date”
  Recitals
“Original Protiva License Agreement”
  Recitals
“Permitted Investor”
  12.17.1(c)
“Platform License”
  6.9(a)
“Post-IND Opportunity Response Period”
  6.9(b)(i)
“Product Notice”
  6.9(b)
“Project Manager”
  4.1

Confidential

18



--------------------------------------------------------------------------------



 



      Term   Section
“Prosecuting Party”
  10.2.4(e)
“Protiva”
  Recitals
“Protiva License Agreement”
  Recitals
“Purchase Agreement”
  Recitals
“Region”
  11.2.2
“Responsible Party”
  10.4.3
“Restricted Joint Invention”
  3.7.4
“Restriction Period”
  3.7.1
“RNAi”
  Preamble
“Roche”
  Recitals
“Roche-Nutley”
  6.2.2(c)
“Roche Sublicensees”
  6.2.2(c)
“Roche Subscription Agreement”
  Recitals
“Shares”
  7.1
“SPC”
  10.7
“Stanford Agreement”
  6.5.1
“Successful Product”
  7.2(d)
“Target Response Notice”
  2.2
“Tekmira Development Product”
  2.1
“Tekmira Development Target”
  2.1
“Tekmira Facilities Option”
  3.7.2
“Tekmira Indemnitees”
  9.5.2
“Tekmira In-License Provisions”
  6.4(a)
“Tekmira IOC Product”
  6.9(b)(i)
“Tekmira Patent”
  11.5(a)
“UBC”
  1.108
“UBC Sublicense”
  1.113

2. TEKMIRA DEVELOPMENT TARGETS.
     2.1 Tekmira Development Targets. During the Selection Term, and subject to
the terms and conditions of this Agreement and Alnylam’s right to grant rights
thereto at the time of selection, Tekmira may select up to three (3) Targets
with respect to which Tekmira shall Research, Develop, Manufacture and
Commercialize RNAi Products directed to such Target under its license to the
Alnylam Core Patent Rights and Alnylam Lipidoid Patent Rights pursuant to
Section 6.1.2(a) (each such Target, a “Tekmira Development Target”, and each
such RNAi Product, a “Tekmira Development Product”). For clarity, the Parties
acknowledge that the three (3) Tekmira Development Targets shall be in addition
to the PLK Target and the three Protiva Development Targets that are among the
subjects of the Protiva License Agreement. The Parties acknowledge that the
selection of each Tekmira Development Target is subject to Novartis’ right of
first offer under the Novartis Agreement and to other Alnylam obligations to
Third Parties.
     2.2 Selection Process. The following process shall apply to the selection
of Tekmira Development Targets. Tekmira shall initially notify Alnylam in
writing of the NCBI Gene ID number (or, if a NCBI Gene ID number is not
available, the specific sequence of the proposed Target) of each Target
nominated by Tekmira for selection as a Tekmira Development Target. Prior to
nominating a Target to Alnylam, Tekmira shall possess bona fide data regarding
the validation of such Target for
Confidential

19



--------------------------------------------------------------------------------



 



potential therapeutic modulation by siRNAs. Within [**] following Alnylam’s
receipt of a notice nominating a Target, Alnylam shall notify Tekmira in writing
(a “Target Response Notice”) whether such Target is either: (a) subject to a
contractual obligation to a Third Party that would be breached by the inclusion
of such Target as a Tekmira Development Target under this Agreement, or
(b) determined by Alnylam after its review in good faith of its ongoing or
planned scientific and/or business activities and strategy to be a Target of
interest to Alnylam. If neither of these criteria apply, the Target shall be
considered to have been successfully nominated as a Tekmira Development Target.
Alnylam shall use Commercially Reasonable Efforts consistent with the terms of
the Novartis Agreement to obtain Novartis’ consent to the selection by Tekmira
of such Target as a Tekmira Development Target under this Agreement, and shall
notify Tekmira in writing as to whether or not such Target is available for
license hereunder. If a Target submitted to Alnylam is not so available for
license as a Tekmira Development Target, then Tekmira may nominate an additional
Target as a Tekmira Development Target, until an aggregate of three (3) Tekmira
Development Targets have been identified and approved for selection pursuant to
the foregoing procedure; provided, that Tekmira may not submit more than three
(3) proposed Targets (in addition to any Protiva Development Targets or
candidate Protiva Development Targets submitted under the Protiva License
Agreement) to Alnylam for evaluation pursuant to the foregoing procedure in any
single Calendar Quarter. Any Target approved for selection pursuant to the
foregoing procedure shall be a Tekmira Development Target. If upon the
expiration of the Selection Term all three (3) Tekmira Development Targets have
not been approved for selection pursuant to the foregoing procedure, then the
Selection Term shall be extended until the earlier of (i) the date on which an
aggregate of three (3) Tekmira Development Targets have been so identified and
approved for selection and (ii) the [**] anniversary of the Original Effective
Date. For clarity, notwithstanding the number of Targets evaluated by Alnylam
for availability for selection as a Tekmira Development Target, Tekmira shall
not be entitled to more than three (3) Tekmira Development Targets.
3. COLLABORATION
     3.1 Collaboration.
     3.1.1 Collaboration and Research Plan. During the Collaboration Term
Alnylam and Tekmira shall use Commercially Reasonable Efforts to collaborate in
the research, development and process (and analytical methods) development of
liposomal formulations of RNAi Products, miRNA Products and IOC Products, as
specifically set forth in the Research Plan (such activities, are referred to as
the “Collaboration”). The JRC has agreed upon a detailed Research Plan for the
Collaboration for the full twelve-months of the first Contract Year of the
Collaboration Term. Attached to this Agreement as Schedule 3.1 is an updated
Research Plan for the second Contract Year of the Collaboration Term, which
Research Plan shall be updated quarterly by the JRC during the remainder of the
Collaboration Term. The Parties shall update, and the JRC shall approve in
accordance with Section 4.1, updates to the Research Plan for each Contract Year
thereafter (if any) during the Collaboration Term.
     3.1.2 FTEs and Collaboration Funding. Tekmira agrees to provide up to [**]
FTEs in each Contract Year of the Collaboration Term to perform its obligations
under the Collaboration as provided in the Research Plan. The use of additional
FTEs will be subject to approval by the JRC. Alnylam shall fund the
Collaboration in accordance with Section 7.5.1.
Confidential

20



--------------------------------------------------------------------------------



 



     3.2 Information Exchange. Subject to and in accordance with the provisions
of Article 6, as set forth below:
     (a) Within three (3) months after the Effective Date and on an ongoing
basis during the Agreement Term Tekmira shall disclose to Alnylam all Tekmira
Technology that is Controlled by Tekmira or its Affiliates as of the Original
Effective Date and/or during the Agreement Term, and all Collaboration IP that,
in each case, has not been previously disclosed, and shall update such
disclosure at least once each Calendar Quarter;
     (b) During the Collaboration Term, through the JRC, Tekmira shall disclose
to Alnylam Tekmira IOC Technology Controlled by Tekmira on the Original
Effective Date and/or during the Collaboration Term, as and to the extent
Tekmira determines, in its reasonable judgment, that such Tekmira IOC Technology
is necessary or useful for Alnylam’s performance of its obligations under the
Collaboration with respect to IOC Products;
     (c) During the Collaboration Term, through the JRC, Alnylam shall disclose
to Tekmira (i) all Alnylam IOC Technology, Alnylam Collaboration IP and Joint
Collaboration IP that, in each case, has not been previously disclosed, and
shall update such disclosure at least once each Calendar Quarter with regard to
Alnylam Collaboration IP and Joint Collaboration IP;
     (d) During the Collaboration Term, through the JRC, Alnylam shall disclose
to Tekmira Alnylam RNAi Technology as and to the extent Alnylam determines, in
its reasonable judgment, that such Alnylam RNAi Technology is necessary or
useful for Tekmira’s performance of its obligations under the Collaboration and
Manufacturing Activities with respect to Alnylam Royalty Products;
     (e) Promptly after the Effective Date and on an ongoing and timely basis
thereafter during the Research Term, Alnylam shall (unless otherwise requested
by Tekmira in any instance or instances) disclose to Tekmira data generated by
Alnylam using any of the materials or chemical compounds provided by Tekmira to
Alnylam for use in furtherance of the conduct of the Collaboration (“Alnylam
Data”); and
     (f) Each Party shall make available its employees, consultants and
subcontractors engaged in the performance of its obligations under the
Collaboration and/or the Manufacturing Activities upon reasonable notice during
normal business hours to consult with the other Party with respect to the
Collaboration and/or the Manufacturing Activities, as coordinated through the
Project Managers or such other individual of a Party as may be designated by
such Party and consistent with the resource requirements specified in the
Research Plan and/or the Manufacturing Plan.
     3.3 Alnylam Materials for Collaboration. Unless the Parties otherwise agree
in writing, Tekmira will supply, in accordance with the relevant approved raw
material specifications, all materials to be used by Tekmira in the performance
of its obligations under the Collaboration other than the Alnylam Materials
listed in the Research Plan. Alnylam or its designees will provide Tekmira with
the Alnylam Materials listed in the Research Plan. Except as explicitly
authorized in writing by Alnylam, all Alnylam Materials delivered to Tekmira
shall remain the sole property of Alnylam. Tekmira agrees (a) to account for all
Alnylam Materials, (b) not to provide Alnylam Materials to any Third Party
(other than to subcontractors of Tekmira permitted under Section 3.5) without
the express prior written consent of Alnylam, (c) not to use Alnylam Materials
for any
Confidential

21



--------------------------------------------------------------------------------



 



purpose other than performing its obligations under the Collaboration,
including, without limitation, not to analyze, characterize, modify or reverse
engineer any Alnylam Materials or take any action to determine the structure or
composition of any Alnylam Materials unless required to perform its obligations
under the Collaboration, and (d) to destroy or return to Alnylam all unused
quantities of Alnylam Materials according to Alnylam’s written directions. The
Alnylam Materials supplied for use in the Collaboration must be used with
prudence and appropriate caution in any experimental work, since not all their
characteristics may be known; however, Alnylam shall notify Tekmira of any
health hazards of which it is or becomes aware relating to the use or handling
of the Alnylam Materials.
     3.4 Alnylam Equipment for Collaboration. Unless otherwise agreed by the
Parties in writing, Tekmira will supply all equipment and machinery necessary to
perform its obligations under the Collaboration (“Equipment”). If Alnylam or its
designees provide Tekmira with Equipment, (a) such Equipment will not be used by
Tekmira except in performance of its obligations under the Collaboration under
this Agreement, (b) title to such Equipment will remain with Alnylam,
(c) Tekmira will ensure that such Equipment is properly labeled as Alnylam
property and remains free and clear of any liens or encumbrances, (d) Tekmira
will install the Equipment in a manner which will permit its removal without
material injury to the place of installation and (e) the Equipment shall be
installed at Tekmira’s or Protiva’s facility located in British Columbia,
Canada, and shall be maintained and used at such and not elsewhere without the
prior written consent of Alnylam. At Alnylam’s written request, such Equipment
will be returned to Alnylam, or to Alnylam’s designee. Tekmira will be
responsible, at its own cost, for maintenance of such Equipment; provided,
however, that Alnylam shall be responsible for: (i) ensuring all Equipment
provided by Alnylam is in good working order at the time of delivery to Tekmira,
and (ii) unless otherwise agreed by the Parties, performing equipment
qualification and calibration prior to either Party’s use of such Equipment at
Tekmira’s premises. Tekmira shall not be required to purchase spare parts for
the Equipment. To the extent Alnylam provides spare parts for such Equipment,
such spare parts will remain the property of Alnylam and will be used by Tekmira
only for maintenance of such Equipment. Tekmira will immediately notify Alnylam
if at any time it believes any such Equipment has been damaged, lost or stolen.
     3.5 Subcontractors and Third Party Research Collaborations. (a) Tekmira may
utilize the services of Affiliates or Third Party contractors to perform its
obligations under the Collaboration only as specified in the Research Plan or
with the prior written approval of the JRC; provided that (i) prior to the
expiration of the Restriction Period, Tekmira may not, under any circumstances,
subcontract any aspect of its obligations under the Research Plan or the
Collaboration to Protiva without Alnylam’s prior written consent, which consent
shall not be unreasonably withheld or delayed; (ii) Tekmira shall remain at all
times fully liable for its responsibilities under this Agreement; and
(iii) Tekmira’s agreement with any permitted subcontractor provides Alnylam the
same rights under this Agreement as if Tekmira had done the work itself, and any
such agreement shall include confidentiality and non-use provisions which are no
less stringent than those set forth in Article 8 of this Agreement.
     (b) In addition, the Parties agree that it may be necessary or useful to
enter into Third Party collaborations which provide technology, information,
data or know-how, patentable or otherwise, which are necessary or useful for
Tekmira and/or Alnylam to perform its obligations under the Collaboration. Such
Third Party collaborations shall not conflict with the terms and conditions of
this Agreement. In the event that any such Third Party collaborations are
contemplated in connection with
Confidential

22



--------------------------------------------------------------------------------



 



the Collaboration, the JRC shall discuss, subject to Third Party confidentiality
obligations, and agree upon entering into such Third Party collaborations, and
the Research Plan shall be amended to include such Third Party collaborations.
The Parties shall use good faith efforts to ensure that, to the extent possible,
all such Third Party collaborations shall provide that any and all data and
results, discoveries and inventions, whether patentable or not, arising out of
the Third Party collaboration may be used by bona fide collaborators of the
Party entering into the Third Party collaboration agreement and shall include
confidentiality and non-use provisions which are no less stringent than those
set forth in Article 8 of this Agreement. In addition, the Party entering into
such Third Party collaborations shall use Commercially Reasonable Efforts to
obtain a right to sublicense to the other Party and its Related Parties any
Intellectual Property Rights arising out of the Third Party collaboration.
     3.6 Records. Each Party shall maintain scientific records, in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes, which shall fully and properly reflect all work done and results
achieved in the performance of the Collaboration. Alnylam shall have the right,
during normal business hours and upon reasonable notice, to inspect and copy (or
request Tekmira to copy) all records of Tekmira maintained in connection with
the work done and results achieved in the performance of the Collaboration to
the extent such records relate to Alnylam Royalty Products. Tekmira shall have
the right, during normal business hours and upon reasonable notice, to inspect
and copy (or request Alnylam to copy) all records of Alnylam maintained in
connection with the work done and results achieved in the performance of the
Collaboration to the extent such records relate to IOC Products. All such
records and the information disclosed therein shall be maintained in confidence
in accordance with Article 8.
     3.7 Separate Conduct of Certain Activities by Tekmira and Protiva.
     3.7.1 Separate Conduct. Immediately upon the effective date of the Purchase
Agreement and through [**] (the “Restriction Period”), Tekmira has taken and
will take all steps necessary to ensure, to the maximum extent practicable, that
there was and is no collaboration between, or joint inventive work conducted by,
Tekmira and Protiva under the Research Plan or the Manufacturing Plan, or under
the Second Target Research Plan, the PLK Research Plan or the R&D Research Plan
(as each such term is defined in the Protiva License Agreement), or any
activities contemplated thereunder, [**]. Such steps shall include, without
limitation, the requirement that during the Restriction Period, Tekmira has
maintained and shall maintain research and manufacturing operations that are
separate from the research and manufacturing operations of Protiva for all
activities under the Research Plan, the Manufacturing Plan, the Second Target
Research Plan, the PLK Research Plan and the R&D Research Plan (as each such
term is defined in the Protiva License Agreement), and has ensured and shall
ensure that the Tekmira personnel who work on the Research Plan or the
Manufacturing Plan did not and do not undertake research or Manufacturing
activities with or for Protiva under the Second Target Research Plan, the PLK
Research Plan or the R&D Research Plan.
     3.7.2 Common Management; Tekmira Facilities Option. Notwithstanding the
requirements of Section 3.7.1, during the Restriction Period (a) Tekmira and
Protiva may (i) have common management in the form of one person who serves as
CEO of both companies, (ii) have interlocking boards of directors, and
(iii) share with each other or loan to each other specific items of equipment
and/or other tangible and intangible assets (but not human resources, other than
administrative personnel not involved in Research, Development or Manufacturing
activities); and (b) Protiva may use Tekmira’s physical facilities solely to
Manufacture (i) at Alnylam’s sole discretion, a
Confidential

23



--------------------------------------------------------------------------------



 



product formulation developed by Protiva for Alnylam under the Protiva License
Agreement; or (ii) upon mutual written agreement of Alnylam, Tekmira and
Protiva, an RNAi Product directed to the PLK Target (as such terms are defined
under the Protiva License Agreement) (“Tekmira Facilities Option”).
     3.7.3 Notification. During the period from the Effective Date through [**],
Tekmira shall notify Alnylam in writing within thirty (30) days after conception
of any intellectual property conceived by Tekmira or Protiva (or their employees
or consultants) prior to [**], with respect to which Alnylam has or should have
a license under this Agreement, the UBC Sublicense or the Protiva License
Agreement, it being understood that such notice as to the period from the end of
the Restriction Period through [**] will be for informational purposes only.
     3.7.4 Violations, Penalties. In the event that any joint invention is made
(i) by inventor(s) who are employees or consultants of Tekmira and inventor(s)
who are employees or consultants of Protiva during the Restriction Period,
(ii) due to or in respect of the conduct of Protiva and/or Tekmira during the
Restriction Period and (iii) without any inventive contribution from Alnylam or
communication by or through Alnylam of any information or materials from Protiva
or Tekmira to the other in a manner that is material to the determination of
inventorship (any such joint invention is hereinafter referred to as a
“Restricted Joint Invention”), with the result that any rights to such
Restricted Joint Invention are licensed to [**] (or would have been so licensed
to [**] as they existed on the Effective Date), then, except and solely to the
extent that any such Restricted Joint Invention arises from Manufacturing
performed by Protiva at a Tekmira facility as a result of the exercise of the
Tekmira Facilities Option:
(a) Tekmira shall cause Protiva to pay to Alnylam any and all royalties and
milestone payments received from [**] with respect to the development or
commercialization of any product as to which the [**] owed such royalties or
milestones due to the Coverage of such product by any claims (whether issued or
pending) Covering such Restricted Joint Invention (or that would have been so
received from [**] under the terms of the [**] as they existed on the Effective
Date);
(b) Alnylam shall have a fully-paid, perpetual, milestone-free, royalty-free,
and exclusive (except as to the Merck Entities’ rights under the [**]) license
to Tekmira’s right, title and interest in the Restricted Joint Invention;
(c) Alnylam shall have the unilateral right, exercisable at any time upon
written notice to Tekmira, to terminate Alnylam’s obligation to retain Tekmira
as Alnylam’s exclusive manufacturer pursuant to Section 5.1 and the Supply
Agreement; and
(d) any and all royalties required to be paid by Alnylam to Tekmira under this
Agreement with respect to Alnylam Royalty Products Covered by the Exclusively
Licensed Tekmira IP shall be reduced by [**].
4. JOINT RESEARCH COMMITTEE.
     4.1 Joint Research Committee and Project Managers. As soon as practicable
after the Original Effective Date the Parties established a Joint Research
Committee with authority to approve the initial Research Plan, review for
approval the annual update to such Research Plan, coordinate the
Confidential

24



--------------------------------------------------------------------------------



 



conduct of activities under the Collaboration, and the Manufacturing Activities,
approve the initial Manufacturing Plan, review for approval the quarterly update
to such Manufacturing Plan, coordinate the conduct of activities under the
Manufacturing Plan, and generally facilitate communication between the Parties.
The JRC shall consist of two (2) representatives of each Party, together with
such other personnel of a Party as such Party deems reasonably necessary to
accomplish the objectives of this Agreement. Each Party shall also designate a
“Project Manager”. The Project Managers will be responsible for the day-to-day
coordination of the Collaboration and the Manufacturing Activities, and will
serve to facilitate communication between the Parties. Each Party may change its
designated Project Manager from time to time upon written notice to the other
Party. The JRC shall be empowered to create subcommittees of itself, including
without limitation, a committee to oversee Manufacturing Activities (the
“Manufacturing Activities Committee”), as it may deem appropriate or necessary.
The Manufacturing Activities Committee shall consist of representatives of the
Parties’ manufacturing and quality assurance departments. Each such subcommittee
shall report to the JRC, which shall have the authority to approve or reject
recommendations or actions proposed thereby subject to the terms of this Article
4.
     4.2 Meetings. The JRC shall meet in accordance with schedules established
by mutual written agreement of the Parties, but no less frequently than once per
Contract Quarter during the Collaboration Term, with the location for such
meetings alternating between Alnylam and Tekmira facilities (or such other
locations as are determined by the JRC). Alternatively, the JRC may meet by
means of teleconference, videoconference or other similar communications
equipment, but at least two (2) meetings per Calendar Year shall be conducted in
person. Each Party shall bear its own expenses relating to attendance at such
meetings by its representatives. With respect to decisions of the JRC, the
representatives of each Party shall have collectively one vote on behalf of such
Party. For each meeting of the JRC, at least one (1) representative of each
Party shall constitute a quorum. Action on any matter may be taken at a meeting,
by teleconference, videoconference or by written agreement.
     4.3 Minutes. A secretary shall be appointed for each meeting and shall
prepare minutes of the meeting, which shall provide a written description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JRC.
     4.4 Disputes. The JRC shall attempt to resolve any and all disputes
relating to this Agreement by consensus; provided, that the Manufacturing
Activities Committee (if it exists at the relevant time) shall first attempt to
resolve any and all disputes relating to the Manufacturing Activities (if
necessary or appropriate, by reference to the Supply Agreement and the
applicable Quality Agreement, including without limitation, the batch
evaluation, acceptance and rejection procedures and standards set forth
therein), and failing resolution by the Manufacturing Activities Committee, the
JRC shall attempt to resolve such dispute. If the JRC is unable to reach a
consensus with respect to a dispute, then the dispute shall be submitted to
escalating levels of Tekmira and Alnylam senior management for review. If such
dispute cannot be resolved despite escalation, then the Chief Executive Officers
of Alnylam and Tekmira shall attempt to resolve such dispute. In the event that
the Chief Executive Officers cannot reach an agreement regarding such dispute
within thirty (30) days after submission to them for resolution, then:
          (a) If the dispute is one over which the JRC has authority pursuant to
Section 4.1, then Alnylam shall have final decision-making authority; provided,
however, that Alnylam may not, without Tekmira’s consent, increase Tekmira’s
obligation during the Collaboration Term to provide
Confidential

25



--------------------------------------------------------------------------------



 



FTEs to perform its obligations under the Collaboration in excess of [**] FTEs
per Contract Year of the Collaboration Term; and
          (b) With respect to all other disputes between the Parties, the
dispute resolution provisions of Section 12.6 shall apply.
Notwithstanding the foregoing, if the dispute between the Parties is over the
reasonable comparability of the factors described in Section 5.1(a)(ii) and the
Manufacturing Activities Committee cannot agree within five (5) Business Days
after submission of the bona fide Third Party quote to the Manufacturing
Activities Committee, then the Parties shall not refer the matter to the JRC but
rather to an independent Third Party manufacturing consultant reasonably
acceptable to the Parties and the Parties shall cause such independent Third
Party to render his/her decision as soon as possible but no later than fifteen
(15) Business Days after submission, which decision shall be binding on the
Parties.
5. MANUFACTURING
     5.1 Manufacturing and Supply.
     (a) Exclusive Manufacturing Obligations. Alnylam hereby retains Tekmira, on
a product-by-product basis, as Alnylam’s exclusive manufacturer to Manufacture
and supply Alnylam’s requirements of the bulk finished dosage form of each
Alnylam Royalty Product formulated using Tekmira Technology, and/or Alnylam
Technology, including, without limitation, the Third Party Liposome Patent
Rights, in each case for toxicology and other non-clinical studies and clinical
development, through the completion of all Phase II Studies of such Alnylam
Royalty Product that are initiated prior to the initiation of the first Phase
III Study of such Alnylam Royalty Product; provided, however, that such
exclusive supply engagement shall only apply during the Manufacturing Term and
shall not apply to any Alnylam Royalty Product (on a product-by-product basis):
          (i) that Tekmira cannot or will not Manufacture and supply (or is not
or will not be able to Manufacture and supply), to Alnylam’s reasonable
satisfaction, (x) at the requisite scale, in sufficient quantities, within
requisite timelines based on Alnylam’s actual and/or planned development program
for such Alnylam Royalty Product and in accordance with the applicable product
master batch record, specifications and other quality requirements for such
Alnylam Royalty Product as set forth in the Supply Agreement and the applicable
Quality Agreement, (y) in accordance with all applicable laws and regulations,
including without limitation the requirements of cGMP, and (z) using a facility
with respect to which Tekmira or its permitted subcontractor has obtained
approval from the applicable Regulatory Authorities to Manufacture and supply
such Alnylam Royalty Product; or
          (ii) with respect to which Alnylam would be required to pay Tekmira an
amount per batch of the bulk finished dosage form of such Alnylam Royalty
Product that is [**] greater than the cost per batch for the Manufacture of such
finished dosage form as quoted in a bona fide offer received by Alnylam from a
Third Party; provided, that the specifications for such finished dosage form,
and the batch size, quantity, and quality of product would be at least
reasonably comparable. In the event that Alnylam would be entitled under this
clause (ii) to obtain its requirements of the finished dosage form of an Alnylam
Royalty Product from a Third Party, then prior to Alnylam engaging such Third
Party for such services Tekmira may submit a revised per batch price quote for
Confidential

26



--------------------------------------------------------------------------------



 



such finished dosage form and if Tekmira’s revised per batch price quote is [**]
Third Party’s quote, Alnylam shall continue to obtain its supply of such
finished dosage form from Tekmira in accordance with this Article 5.
Moreover, Alnylam may obtain supply of the bulk finished dosage form of any
Alnylam Royalty Product from a Third Party in such amounts as may be required in
order to qualify and maintain such Third Party as a “backup” supplier as part of
Alnylam’s prudent supply chain management policies; provided, however, that so
long as Tekmira is able to comply with the requirements set forth in this
Section 5.1(a), Tekmira shall continue to be Alnylam’s primary supplier. For
purposes of determining whether Tekmira is able to comply with the requirements
of this Section 5.1(a), the capabilities of Tekmira and its wholly-owned
subsidiary Protiva, acting either together or separately, shall be taken into
account, and Protiva acting separately will not be considered unable to comply
with such requirements solely due to any refusal of Alnylam to approve
subcontracting to Protiva pursuant to Section 5.3(b), whether or not such
refusal is reasonable.
     (b) Alternate Supplier. Tekmira shall, upon Alnylam’s written request
provided to Tekmira at any time after (i) the Effective Date, identify and
reasonably verify the suitability of a Third Party as a “backup” supplier of
Alnylam Royalty Products as soon as reasonably possible and/or (ii) [**],
establish and qualify a Third Party as a “backup” supplier of Alnylam Royalty
Products as soon a reasonably possible, but in no event more than twelve
(12) months after receipt of such request; provided, however, that the JRC may
agree to extend such time periods. Alnylam shall have the right to propose such
“backup” supplier(s) and Tekmira shall have the right to consent to such
“backup” supplier(s), which consent shall not be unreasonably withheld or
delayed. Within thirty (30) days after the Effective Date Tekmira will deliver
to the JRC, for review and approval, an update to the Manufacturing Plan
containing a project overview for establishing and qualifying a “backup”
supplier. This project overview will include contract manufacturing organization
targets, timelines, equipment requirements, and both FTE and out-of-pocket
expense estimates. The qualification of a “backup” supplier is not intended in
any way to alter Tekmira’s rights to Manufacture Alnylam Royalty Products under
this Agreement. All internal FTE costs and extraordinary out-of-pocket expenses
actually incurred by Tekmira in, and reasonably required, to qualify a “backup”
supplier as set forth in this Section 5.1(b) shall be reimbursed by Alnylam (in
the case of FTE costs, at the applicable FTE Rate and not to exceed the project
overview estimate without the prior approval of the JRC). Tekmira acknowledges
and agrees that the FTE Rate reflects Tekmira’s fully-loaded costs and expenses
in performing its obligations under the project overview portion of the
Manufacturing Plan, and that Tekmira is solely responsible for its costs and
expenses in performing its obligations thereunder. However, Alnylam agrees to
reimburse Tekmira for any extraordinary out-of pocket costs and expenses
incurred by Tekmira in performing its obligations under this Section 5.1(b) to
the extent that such out-of pocket costs and expenses are approved by the JRC in
advance in writing and are reasonable, documented costs and expenses actually
and directly incurred by Tekmira.
     5.2 Manufacturing Funding. Alnylam shall pay Tekmira for the supply of bulk
finished dosage form of Alnylam Royalty Products in accordance with
Section 7.5.2.
     5.3 Supply Agreement; Subcontracting Restriction; Phase III and Commercial
Supply.
Confidential

27



--------------------------------------------------------------------------------



 



     (a) The Parties have entered into the Supply Agreement effective the
Original Effective Date. The Parties hereby amend the terms of the Supply
Agreement by: (i) replacing each reference to “Initial Collaboration Term” in
Section 8.1(b) of the Supply Agreement with “Collaboration Term” and
(ii) replacing the reference to “Section 5.1(a) or (b)” in Section 14.2 of the
Supply Agreement with “Section 5.1(a)(i) or (ii)”.
     (b) Notwithstanding anything in this Agreement or in the Supply Agreement
to the contrary, prior to December 31, 2008, Tekmira may not, under any
circumstances, subcontract any aspect of its obligations under the Manufacturing
Plan, the Manufacturing Activities or the Supply Agreement to Protiva without
Alnylam’s prior written consent, which consent shall not be unreasonably
withheld or delayed.
     (c) The Parties agree to discuss in good faith from time to time Tekmira’s
Manufacture and supply of Alnylam’s requirements of the bulk finished dosage
form of Alnylam Royalty Products for Phase III Studies and commercial sale,
however, nothing in this Agreement or the Supply Agreement shall be deemed to be
a binding obligation of either Party to enter into such a transaction.
     5.4 Technology Transfer. If Alnylam elects to Manufacture the finished
dosage form of an Alnylam Royalty Product, or to have such finished dosage form
Manufactured by a Third Party, in each case as permitted under this Agreement,
including without limitation Sections 5.1 above and Sections 11.2.2, 11.4 and
11.6, then Tekmira will provide to Alnylam or its designee, all Manufacturing
information, including, without limitation, documentation, technical assistance,
and any materials or equipment owned by Alnylam, and cooperation by appropriate
employees of Tekmira as Alnylam or its designee may reasonably require in order
to Manufacture such finished dosage form. Alnylam will compensate Tekmira for
such assistance at the FTE Rate, except in the case of a material breach by
Tekmira of this Agreement, the Supply Agreement or a Quality Agreement by
Tekmira in which event Tekmira shall provide such assistance free of charge for
an appropriate and reasonable period of time.
6. LICENSES
     6.1 License Grants.
     6.1.1 Alnylam Royalty Products.
     (a) Exclusive Alnylam Royalty Product License. Subject to the terms and
conditions of this Agreement, Tekmira hereby grants to Alnylam an exclusive,
royalty-bearing license under and to use the Exclusively Licensed Tekmira IP to
Research, Develop, Manufacture and Commercialize Alnylam Royalty Products in the
Alnylam Field and in and for the Territory. Such license includes the right to
grant sublicenses as provided in Section 6.2 below.
     (b) Non-Exclusive Alnylam Royalty Product Licenses.
Confidential

28



--------------------------------------------------------------------------------



 



          (i) Class 1 Non-Exclusively Licensed Tekmira IP. Tekmira grants to
Alnylam a non-exclusive, royalty-bearing license under and to use Class 1
Non-Exclusively Licensed Tekmira IP to Research, Develop, Manufacture and
Commercialize Alnylam Royalty Products in the Alnylam Field and in and for the
Territory (“Alnylam Class 1 Royalty Products”). Such license includes the right
to grant sublicenses as provided in Section 6.2 below.
          (ii) Class 2 Non-Exclusively Licensed Tekmira IP. Tekmira grants to
Alnylam a non-exclusive, royalty-bearing license under and to use Class 2
Non-Exclusively Licensed Tekmira IP to Research, Develop, Manufacture and
Commercialize Alnylam Royalty Products for any Alnylam Target in the Alnylam
Field and in and for the Territory (“Alnylam Class 2 Royalty Products”). Such
license includes the right to grant sublicenses as provided in Section 6.2
below.
     (c) Collaboration and Manufacturing Activity License. Subject to the terms
and conditions of this Agreement, Alnylam hereby grants Tekmira a non-exclusive,
royalty-free license under (i) Alnylam RNAi Technology and Alnylam Collaboration
IP and (ii) Alnylam’s rights in Tekmira Technology, and Tekmira Collaboration
IP, in each case as permitted and solely for the purposes of performing
(x) Tekmira’s obligations under the Collaboration with respect to Alnylam
Royalty Products in accordance with the Research Plan as set forth in Article 3,
and (y) the Manufacturing Activities. Such license does not include the right to
grant sublicenses except to subcontractors of Tekmira permitted under
Sections 3.5 or 5.3(b) or the Supply Agreement.
     6.1.2 Tekmira Royalty Products.
     (a) Tekmira Development Product License. Subject to the terms and
conditions of this Agreement, Alnylam hereby grants Tekmira (i) an exclusive,
royalty-bearing license under the Alnylam Core Patent Rights, the Alnylam
Lipidoid Patent Rights, Alnylam Collaboration IP and Alnylam’s interest in Joint
Collaboration IP, and (ii) an exclusive, royalty-free license under Alnylam’s
rights in Tekmira Technology and Tekmira Collaboration IP, in each case to
Research, Develop, Manufacture and Commercialize Tekmira Development Products in
the Alnylam Field in and for the Territory. Such license includes the right to
grant sublicenses as provided in Section 6.2 below.
     (b) Alnylam Data License. Alnylam grants to Tekmira a perpetual,
non-exclusive, royalty-free, worldwide license to use and exploit the Alnylam
Data; provided, however, that: (i) Tekmira will, pursuant to Article 8, protect
from disclosure any of such Alnylam Data that constitutes Alnylam’s Confidential
Information and (ii) to the extent any Alnylam Data that constitutes Alnylam’s
Confidential Information relates to a Particular Moiety (other than a Particular
Moiety directed at a Tekmira Development Target), Tekmira will not use or
exploit such Alnylam Data, or transfer or sublicense such ALNYLAM Data to any
Third Party, for the purposes of Research, Development, or Commercialization of
products directed at the Target of such Particular Moiety, except to
subcontractors of Tekmira permitted under Section 3.5 or 5.3(b) or the Supply
Agreement.
     (c) IOC Product License. Subject to the terms and conditions of this
Agreement, Alnylam hereby grants Tekmira an exclusive, royalty-bearing license
under Alnylam’s interest in the Alnylam IOC Technology, Alnylam Collaboration IP
and Alnylam’s interest in Joint Collaboration IP to Research, Develop,
Manufacture and Commercialize IOC Products in the Tekmira IOC Field in and for
the United States. Such license includes the right to grant sublicenses as
provided in Section 6.2 below.
Confidential

29



--------------------------------------------------------------------------------



 



     (d) Collaboration License. Subject to the terms and conditions of this
Agreement, Tekmira hereby grants Alnylam a non-exclusive, royalty-free license
under (i) Tekmira Technology and Tekmira Collaboration IP, and (ii) Tekmira IOC
Technology that is Controlled by Tekmira on the Original Effective Date and
during the Collaboration Term, as permitted and solely for the purposes of
performing Alnylam’s obligations under the Collaboration with respect to Tekmira
Royalty Products in accordance with the Research Plan as set forth in Article 3.
Such license does not include the right to grant sublicenses except to
subcontractors of Alnylam permitted under Section 3.5.
     6.1.3 Royalty Term. Upon expiration of all royalty obligations hereunder
all licenses of the Parties under this Article 6 then in effect shall become
fully paid-up, perpetual, non-exclusive licenses.
     6.2 Sublicenses.
     6.2.1 Affiliates. Each Party shall be entitled to grant sublicenses of its
rights under this Agreement (and licenses of its rights under and to Joint
Collaboration IP) to its Affiliates for so long as such entities remain
Affiliates and upon written confirmation by such Affiliates that they agree to
be bound by the terms and conditions of this Agreement; provided, however, that
(a) Tekmira may not sublicense its rights under this Agreement to perform the
Collaboration or to perform Manufacturing Activities to a Tekmira Affiliate of
which [**] or more of the outstanding voting securities are owned, controlled or
held by a Significant Pharmaceutical Company or by any investment entity
affiliated with any such Significant Pharmaceutical Company and (b) any such
sublicense shall be subject in all respects to the terms of Section 3.7. If a
Party grants a sublicense to its Affiliate: (i) the granting Party
unconditionally guarantees the performance of such Affiliate as if such
Affiliate were a signatory to this Agreement to the extent the performance or
lack of performance is a breach of this Agreement, and (ii) the obligations and
liabilities of such Affiliate shall be joint and several and the non-granting
Party shall not be obliged to seek recourse against such Affiliate before
enforcing its rights against the granting Party. For greater certainty, it is
hereby confirmed that any default or breach by such Affiliate of any term of
this Agreement will also constitute a default by the granting Party under this
Agreement, and the non-granting Party shall be entitled to exercise its rights
hereunder, in addition to any other rights and remedies to which the
non-granting Party may be entitled.
     6.2.2 Alnylam Royalty Products. Alnylam shall be entitled to grant
sublicenses of its rights under this Agreement (and licenses under and to its
rights in any Joint Collaboration IP) to Third Parties to Research, Develop,
Manufacture and Commercialize Alnylam Royalty Products; provided, that:
     (a) with respect to any license or sublicense of Alnylam’s rights under
Section 6.1.1(b)(i), such license or sublicense may only be granted to one or
more Third Parties in a Bona Fide Collaboration with Alnylam, but solely within
the scope of and for the purposes of such Bona Fide Collaboration, or with
respect to the Research, Development, Manufacture and/or Commercialization of
Alnylam Class 1 Royalty Products that meet one or more of the following:
(i) such Alnylam Class 1 Royalty Product was initially Developed at least to the
point of preclinical proof-of-principle by Alnylam in an Active Internal
Development Program; (ii) such Alnylam Class 1 Royalty Product is an Alnylam
Partnered Product; or (iii) such Alnylam Class 1 Royalty Product is a Research
Program Product;
     (b) with respect to any license or sublicense of Alnylam’s rights under
Section 6.1.1(b)(ii), such right to license or sublicense will apply only with
respect to the Research, Development,
Confidential

30



--------------------------------------------------------------------------------



 



Manufacturing, and/or Commercialization of Alnylam Class 2 Royalty Products that
meet one or more of the following:
          (x) such Alnylam Class 2 Royalty Product is a Research Program
Product; or
          (y) such Alnylam Class 2 Royalty Product incorporates the same
Formulation as the Lead Formulation of a Research Program Product, whether or
not it is directed at the same Target as such Research Program Product, and also
meets one or more of the following: (1) such Alnylam Class 2 Royalty Product was
initially Developed at least to the point of preclinical proof-of-principle by
Alnylam in an Active Internal Development Program; or (2) such Alnylam Class 2
Royalty Product is an Alnylam Partnered Product;
     (c) Alnylam may sublicense any and all of its rights under Section 6.1.1(b)
to Roche and to Hoffmann-La Roche Inc. (“Roche-Nutley”, and together with Roche,
the “Roche Sublicensees”) pursuant to an agreement substantially in the form set
forth in Schedule 6.2.2.
     (d) (i) with respect to any sublicense of Alnylam’s rights under
Sections 6.1.1(a) and/or (b) in respect of any Alnylam Royalty Product for which
Tekmira has not initiated Manufacturing of batches of finished dosage form for
GLP toxicology studies, Alnylam shall use Commercially Reasonable Efforts to
facilitate a business discussion between Tekmira and Alnylam’s Sublicensee
(other than Tekmira or its Affiliates) with respect to the provision of
manufacturing services by Tekmira to such Sublicensee, (ii) with respect to any
sublicense of Alnylam’s rights under Sections 6.1.1(a) and/or (b) in respect of
any Alnylam Royalty Product for which Tekmira has initiated Manufacturing of
batches of finished dosage form for GLP toxicology studies, Alnylam’s
Sublicensee (other than Tekmira or its Affiliates) shall be required to obtain
its requirements of the bulk finished dosage form of such Alnylam Royalty
Product from Tekmira on the terms set forth in Article 5, however, Tekmira
agrees to negotiate in good faith with Alnylam and/or Alnylam’s Sublicensee
either an alternate or modified supply arrangement or the release of such
Sublicensee from such exclusive supply obligation in return for reasonable
compensation to Tekmira, and (iii) prior to entering into an InterfeRx License
Transaction with a Third Party that includes a license and/or sublicense to
Alnylam’s rights under Sections 6.1.1(a) and/or (b), Alnylam and Tekmira shall
discuss in good faith and agree in writing, on a sublicense-by-sublicense basis,
as the case may be, on the portion of any license fees, milestones and/or
royalties that would be payable to Tekmira in respect of such sublicense.
     (e) In no event shall the provisions of this Section 6.2.2 be construed as
requiring Alnylam to enter into any sublicensing transactions with respect to
the Tekmira Technology.
     (f) For clarity, in no event will the sublicensing restrictions described
in Sections 6.2.2(a), (b) or (c) apply to licenses and sublicenses of Alnylam’s
rights under Section 6.1.1(a). Alnylam may also sublicense any and all of its
rights under Section 6.1.1(a) to Protiva under the terms of the Protiva License
Agreement. Tekmira acknowledges and agrees that in the case of a sublicense to
Protiva, Protiva shall be fully responsible for payment and performance of all
obligations under this Agreement pertaining to such sublicense and Tekmira
hereby releases Alnylam from any and all obligations and liabilities under this
Agreement with respect to such sublicense.
     6.2.3 Tekmira Royalty Products. Tekmira shall be entitled to grant
sublicenses of its rights under this Agreement (and licenses under and to its
rights in any Joint Collaboration IP) to Third Parties to Research, Develop,
Manufacture and Commercialize Tekmira Royalty Products to any Third
Confidential

31



--------------------------------------------------------------------------------



 



Party upon prior written notice to Alnylam; provided, however, that (i) in no
event may Tekmira or its Affiliates grant a sublicense under any of the
Exclusively Licensed Tekmira IP to the [**] (the “[**]”) and (ii) in all events,
any such sublicense shall be subject to the terms of Section 3.7.
     6.2.4 Sublicense Terms. Each license and/or sublicense granted by a Party
pursuant to Section 6.2.2 or 6.2.3 shall be subject and subordinate to the terms
and conditions of this Agreement and shall contain terms and conditions
consistent with those in this Agreement, including, without limitation, the
requirements of Section 6.4 below. Agreements with any Commercializing
Sublicensee shall contain the following provisions: (a) a requirement that such
Sublicensee submit applicable sales or other reports consistent with those
required hereunder; (b) an audit requirement similar to the requirement set
forth in Section 7.6; and (c) a requirement that such Sublicensee comply with
the confidentiality and non-use provisions of Article 8 with respect to both
Parties’ Confidential Information. Each Party shall at all times be responsible
for the performance of its Sublicensees under this Agreement. In the event a
granting Party becomes aware of a material breach of any sublicense by a Third
Party Sublicensee, the granting Party shall promptly notify the other Party of
the particulars of same and take all Commercially Reasonable Efforts to enforce
the terms of such sublicense.
     6.2.5 Notice. Unless otherwise provided in this Agreement, a Party granting
a license and/or sublicense as contemplated in Section 6.2.4 will notify the
other Party within ten (10) Business Days after execution of such sublicense and
provide a copy of the fully executed license and/or sublicense agreement, as the
case may be, to the other Party within the same time frame (with such reasonable
redactions as the disclosing Party may make, provided that such redactions do
not include provisions necessary to demonstrate compliance with the requirements
of this Agreement), which shall be treated as Confidential Information of the
disclosing Party; and provided further that Alnylam may disclose such
agreement(s) to Third Parties under confidence if and to the extent required in
order to comply with Alnylam’s contractual obligations under both this Agreement
and Third Party agreements.
     6.2.6 Survival. Any sublicense contemplated in Section 6.2.4 granted by a
Party shall survive termination of the licenses or other rights granted to the
sublicensing Party under this Agreement in accordance with this Article 6, and
be assumed by the other Party as long as (a) the Sublicensee is not then in
breach of its license and/or sublicense agreement, (b) the Sublicensee agrees in
writing to be bound to the other Party as a licensor under the terms and
conditions of the license and/or sublicense agreement, and (c) the Sublicensee
agrees in writing that in no event shall the other Party assume any obligations
or liabilities, or be under any obligation or requirement of performance, under
any such license and/or sublicense extending beyond such other Party’s
obligations and liabilities under this Agreement.
     6.3 Joint Collaboration IP. Subject to the rights granted each Party under
this Agreement, each Party shall have the right to use, sell, keep, license or
assign its interest in Joint Collaboration IP and otherwise undertake all
activities a sole owner might undertake with respect to such Joint Collaboration
IP without the consent of and without accounting to the other Party.
     6.4 In-Licenses. (a) (i) All licenses and other rights granted to Tekmira
under this Article 6 are subject to the rights granted to Alnylam under the
Existing Alnylam In-Licenses and are also subject to and limited to the extent
of, the rights Alnylam has granted and is required to grant to Third Parties
pursuant to the Pre-Existing Alnylam Alliance Agreements. All licenses and other
rights granted to Alnylam with respect to the Tekmira Technology under this
Article 6 are subject to the
Confidential

32



--------------------------------------------------------------------------------



 



rights granted to Tekmira, and to Tekmira’s ability to grant rights to Alnylam
under the Tekmira In-Licenses.
     (ii) Concurrently with the Original Effective Date the Parties and UBC
entered into the UBC Sublicense Documents each containing provisions governing
or relating to the sublicense to Alnylam of rights to Tekmira Technology and
Tekmira Collaboration IP in the Alnylam Field that are Controlled by Tekmira by
virtue of its licenses from UBC under the Tekmira-UBC License Agreement. Alnylam
hereby agrees, effective as of the end of the Restriction Period, that its
rights and licenses under the UBC Sublicense Documents, to the extent applicable
to any Technology (as defined in the Tekmira-UBC License Agreement) first
discovered or reduced to practice following the end of the Restriction Period or
otherwise first included in the licenses to Tekmira under the Tekmira-UBC
License Agreement following the end of the Restriction Period (including without
limitation any Tekmira Collaboration IP discovered or reduced to practice
following the end of the Restriction Period that is to be assigned to UBC under
the UBC Sublicense Documents), shall be non-exclusive, notwithstanding anything
to the contrary in the UBC Sublicense Documents or otherwise. If and to the
extent that the foregoing requires any notice to or consent from UBC, Alnylam
agrees to assist Tekmira as reasonably requested, at any time and from time to
time following the Effective Date, to provide such notice or facilitate such
consent (it being understood and agreed that Alnylam is not obligated to provide
UBC, directly or indirectly, with any additional compensation in order to secure
any such consent).
     (iii) Following the Original Effective Date, each and every Tekmira
In-License entered into by Tekmira shall contain terms substantially similar to
the provisions set forth in Schedule 6.4(a) (such provisions, the “Tekmira
In-License Provisions”). For clarity, if Tekmira possesses a reasonable belief
at the time Tekmira enters into an agreement with a Third Party for the
in-license of Intellectual Property Rights, that such Intellectual Property
Rights do not and will not relate to the Alnylam Field, then Tekmira shall not
be required to include the Tekmira In-License Provisions in such Third Party
in-license agreement; provided, however, that if after execution of such an
in-license agreement it is discovered or determined that some or all of such
in-licensed Intellectual Property Rights does relate to the Alnylam Field, then
Tekmira shall use Commercially Reasonable Efforts to amend such Third Party
in-license agreement to incorporate provisions substantially similar to the
Tekmira In-License Provisions.
     (b) Each Party shall comply with all applicable terms and conditions of the
In-Licenses, the Tekmira-UBC License Agreement and the UBC Sublicense Documents
to which it is a party, and shall take such actions as may be required to allow
the other Party to comply with its obligations thereunder, including but not
limited to, obligations relating to patent matters, confidentiality, reporting,
indemnification and diligence. Without limiting the foregoing, Tekmira agrees to
comply with the requirements set forth in the MIT License Agreement, including
but not limited to, the requirements listed on Schedule 6.4(b).
     (c) Alnylam shall be solely responsible for obtaining licenses of Necessary
Third Party IP for the Research, Development, Manufacturing or Commercialization
of Alnylam Royalty Products. Tekmira shall be solely responsible for obtaining
licenses of Necessary Third Party IP for the Research, Development,
Manufacturing or Commercialization of Tekmira Royalty Products. Such licenses
shall not grant rights to any Third Party that conflict with the terms and
conditions of this Agreement.
Confidential

33



--------------------------------------------------------------------------------



 



     6.5 Options to Obtain Additional Patent Rights.
     6.5.1 [**].
     6.5.2 [**].
     6.6 No Other Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party hereto, as a result of this
Agreement, obtain any ownership interest, license or other right in any
Intellectual Property Rights of the other Party, including rights owned,
controlled or developed by the other Party, or provided by the other Party to
the receiving Party at any time pursuant to this Agreement.
     6.7 Diligence and Annual Reports. (a) Alnylam shall use Commercially
Reasonable Efforts to Research, Develop and Commercialize an Alnylam Royalty
Product in the Territory. Tekmira shall use Commercially Reasonable Efforts to
Research, Develop and Commercialize a Tekmira Royalty Product in the Territory.
     (b) Each Party agrees that it shall deliver to the other Party an annual
report, due no later than December 31 of each Contract Year of the Agreement
Term, which summarizes the major activities undertaken by the reporting Party
during the preceding twelve (12) months to Research, Develop and Commercialize
its Royalty Products in the Territory in the applicable field. The report will
include an outline of the status of any such Royalty Products in clinical trials
and the existence of any sublicenses with respect to such Royalty Products which
have not been previously disclosed.
     6.8 Compliance. Each Party shall conduct its obligations under this
Agreement in accordance with all applicable laws, rules and regulations,
including without limitation current governmental regulations concerning good
laboratory practices, good clinical practices, cGMP and the requirements of the
United States Federal government in connection with activities funded by it, as
applicable.
     6.9 Alnylam Rights Relating to Tekmira IOC Technology and IOC Products.
     (a) IOC Technology. Until the expiration of the last Valid Claim of the
Alnylam IOC Patent Rights, Alnylam may, upon written notice to Tekmira (an “FTO
Notice”), elect to take from Tekmira, and Tekmira will grant to Alnylam, a
worldwide, royalty-bearing, non-exclusive license (with no rights to sublicense)
to the Tekmira IOC Technology to Research, Develop and Commercialize IOC
Products (a “Platform License”). For clarity, such Platform License will not
grant Alnylam any rights to Tekmira IOC Technology Covering only a specific
Tekmira IOC Product or particular uses of such IOC Product, and is intended to
provide Alnylam with “freedom to operate” under the Tekmira IOC Technology to
Research, Develop and/or Commercialize IOC Products Controlled by Alnylam. Upon
Tekmira’s receipt of such FTO Notice from Alnylam, the Parties shall promptly
commence good faith negotiations for a period of up [**] in an effort to reach a
mutually acceptable definitive agreement for such Platform License that is
consistent with the terms of this Section 6.9(a) and contains other customary
and reasonable terms mutually agreeable to the Parties.
     (i) Whether or not Alnylam has previously provided an FTO Notice, Tekmira
will provide Alnylam with at least thirty (30) days’ prior written notice before
entering into any
Confidential

34



--------------------------------------------------------------------------------



 



agreement with a Third Party with respect to a Platform License. Such notice
will include a description of the financial terms of such proposed Platform
License sufficient to permit Alnylam to understand and evaluate such terms.
     (ii) If Tekmira offers a Platform License to a Third Party or a Third Party
offers to obtain a Platform License at any time during the first five (5) years
after Alnylam has provided an FTO Notice, and the terms of such Platform License
offer, taken as a whole, are the same as, or more favorable to such Third Party
than (x) the terms of the Parties’ definitive agreement for a Platform License,
or (y) if the Parties have not yet entered into a definitive agreement for a
Platform License, the last proposal for a Platform License made in the course of
the Parties’ negotiations pursuant to this Section 6.9(a) (in either case of
(x) or (y), “More Favorable Terms”), then upon written notice from Alnylam,
either (A) the Parties will amend the Parties’ definitive agreement for a
Platform License to match or improve upon the More Favorable Terms; or (B) the
Parties will promptly conclude a definitive agreement for a Platform License on
substantially similar terms as the More Favorable Terms.
     (b) IOC Products. Prior to the expiration of the last Valid Claim of the
Alnylam IOC Patent Rights, Tekmira shall notify Alnylam in writing (a “Product
Notice”) prior to entering into bona fide negotiations with a Third Party for
the rights to Research, Develop and/or Commercialize any IOC Product Controlled
by Tekmira (an “Tekmira IOC Product”). Such Product Notice shall include
material information relating to such Tekmira IOC Product that Alnylam may
reasonably require in order for Alnylam to evaluate and determine its interest
in such Tekmira IOC Product.
     (i) If Tekmira issues the Product Notice prior to the acceptance of a bona
fide IND filing by a Regulatory Authority in the United States or one of the
Major Markets for the applicable Tekmira IOC Product, then Alnylam shall have
forty-five (45) days after receipt of such Product Notice (the “Opportunity
Response Period”) to notify Tekmira in writing of its interest in such Tekmira
IOC Product. If Alnylam notifies Tekmira in writing within the Opportunity
Response Period that it is interested in such Tekmira IOC Product, then the
Parties shall promptly commence good faith negotiations (in Tekmira’s case on an
exclusive basis) for a period of up to ninety (90) days after Alnylam receives
the Product Notice in an effort to conclude a mutually acceptable definitive
agreement for the exclusive rights to Research, Develop and Commercialize such
Tekmira IOC Product (“Product License”). The royalties payable to Tekmira in
respect of such Tekmira IOC Product contained in such definitive agreement will
be equal to the royalties and milestones payable with respect to an IOC Product
under this Agreement; provided, however that Tekmira shall not be required to
reimburse Alnylam for any royalties or milestones payable by Alnylam in respect
of such Tekmira IOC Product under any Third Party agreements pursuant to which
Alnylam Controls the Alnylam IOC Technology licensed to Tekmira under this
Agreement that Cover such Tekmira IOC Product, and the agreement will otherwise
contain reasonable and customary terms that are consistent with the terms of
this Section 6.9(b); provided, however, that the Parties shall enter into good
faith negotiations to agree upon ancillary financial provisions to compensate
Tekmira for its prior reasonable Research and Development expenditures solely in
connection with such Tekmira IOC Product, which expenditures shall be based on
the properly allocated costs and expenses directly incurred by Tekmira for the
Research, Development and/or Manufacture of such Tekmira IOC Product through and
including the Opportunity Response Period, which costs shall include all
reasonable and properly allocated internal costs
Confidential

35



--------------------------------------------------------------------------------



 



(determined in accordance with the then-current Tekmira FTE Rate) for the FTEs
directly performing Research, Development and Manufacturing activities with
respect to such Tekmira IOC Product during such period and the reasonable,
direct out-of-pocket expenses actually paid by Tekmira in its performance of the
Research, Development and/or Manufacture of such Tekmira IOC Product. If Tekmira
issues the Product Notice after the acceptance of a bona fide IND filing by a
Regulatory Authority in the United States or one of the Major Markets for the
applicable Tekmira IOC Product, then Alnylam shall have ninety (90) days after
receipt of such Product Notice (the “Post-IND Opportunity Response Period”) to
notify Tekmira in writing of its interest in such Tekmira IOC Product. If
Alnylam notifies Tekmira in writing within the Post-IND Opportunity Response
Period that it is interested in such Tekmira IOC Product, then the Parties will
use Commercially Reasonable Efforts to negotiate and execute a definitive
agreement for the Product reasonable and customary terms mutually agreeable to
the Parties, including appropriate financial consideration after taking into
account the maturity of Tekmira’s Research, Development and Commercialization
activities through and including the Opportunity Response Period. If (x) Alnylam
notifies Tekmira that it is not interested in obtaining a Product License with
respect to such Tekmira IOC Product, (y) Alnylam does not notify Tekmira in
writing within the Opportunity Response Period that it is interested in such
Tekmira IOC Product, or (z) despite each Party’s good faith efforts, Alnylam and
Tekmira are not able to reach agreement on and execute a definitive agreement
for a Product License within such one hundred and twenty (120) day period, then
Tekmira may enter into negotiations with any Third Party for such Tekmira IOC
Product.
     (ii) If (x) at any time prior to the expiration of the last Valid Claim of
the Alnylam IOC Patent Rights Tekmira offers to a Third Party or a Third Party
offers to obtain rights to Research, Develop and/or Commercialize a Tekmira IOC
Product that has been the subject of a Product Notice and with respect to which
Alnylam does not have a Product License, and (y) the terms of such Third Party
Product License offer, taken as a whole, are the same as, or more favorable to
the Third Party than the last Product License offer with respect to such Tekmira
IOC Product made by a Party to the other in the course of the Parties’
negotiations pursuant to this Section 6.9(b), then prior to executing any
agreement with such Third Party (A) Tekmira will provide to Alnylam a
description of the terms of such Third Party Product License offer sufficient to
permit Alnylam to evaluate such offer terms, and (B) Alnylam will have thirty
(30) days to evaluate such offer and determine if Alnylam wishes to enter into a
Product License agreement with Tekmira for such Tekmira IOC Product on terms
that are substantially similar to those offered to or by such Third Party. If
Alnylam elects to enter into an agreement with Tekmira in accordance with the
immediately preceding sentence, then the Parties will promptly conclude an
agreement on substantially similar terms to the Third Party Product License
offer. If Alnylam does not notify Tekmira in writing within such thirty (30) day
period that it is interested in concluding a Product License agreement for such
Tekmira IOC Product, then Tekmira may conclude an agreement with a Third Party
for such Tekmira IOC Product on terms that are, taken as a whole, not more
favorable to such Third Party than the terms presented to Alnylam pursuant to
this Section 6.9(b).
7. PAYMENTS; ROYALTIES AND REPORTS
     7.1 Upfront Consideration. As partial consideration for the license and
grant of rights under this Agreement, Alnylam previously paid to Tekmira Eight
Million Dollars ($8,000,000) by
Confidential

36



--------------------------------------------------------------------------------



 



issuing to Tekmira 361,990 shares of Alnylam’s common stock, par value $0.01 per
share (the “Shares”).
     7.2 Milestone Fees Payable by Alnylam.
     (a) As partial consideration for the grant by Tekmira to Alnylam of the
licenses and other rights hereunder, Alnylam shall make the milestone payments
to Tekmira set forth below no later than thirty (30) calendar days after the
earliest date on which the corresponding milestone event has been achieved with
respect to each Alnylam Royalty Product (other than an Alnylam Royalty Product
directed to a Biodefense Target) to achieve such milestone event:

      Milestone Event   Payment
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]
[**]
  [**]

In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event.
     (b) If, however, an Alnylam Royalty Product is directed to a Biodefense
Target, in lieu of the milestone payments set forth in Section 7.2(a), the
following milestone payments shall be payable no later than thirty (30) calendar
days after the later of (i) the earliest date on which the corresponding
milestone event has been achieved with respect to such Alnylam Royalty Product,
and (ii) receipt by Alnylam of all funding from a Funding Authority that Alnylam
is eligible to receive for the achievement of such milestone event with respect
to such Alnylam Royalty Product:

      Milestone Event   Payment
[**]
  [**]
[**]
  [**]
[**]
  [**]

Confidential

37



--------------------------------------------------------------------------------



 



In the event one or more milestone events set out above are skipped for any
reason, the payment for such skipped milestone event(s) will be due at the same
time as the payment for the next achieved milestone event.
     (c) Notwithstanding that an Alnylam Royalty Product is directed to a
Biodefense Target, if Alnylam or its Related Parties Commercialize or sell such
Alnylam Royalty Product other than to a Funding Authority, the milestone payment
amounts set forth in Section 7.2(a) shall then apply in lieu of the amounts set
forth in Section 7.2(b).
     (d) The milestone payments described above shall be payable only once in
relation to each Alnylam Royalty Product that achieves Approval in a Major
Market (or, in the case of an Alnylam Royalty Product directed to a Biodefense
Target, an Alnylam Royalty Product that achieves the First Commercial Sale in a
Major Market) (each, a “Successful Product”). Therefore, unless and until there
is a Successful Product directed to a particular Alnylam Target, any of the
milestone payments made by ALNYLAM under this Section in connection with an
Alnylam Royalty Product directed to such Target shall be fully creditable
against the repeated achievement of such milestone event by any other Alnylam
Royalty Product directed to such Target. However, in the event that there is a
Successful Product with respect to an Alnylam Target and Alnylam subsequently
begins to Develop or continues to Develop another Alnylam Royalty Product
directed to such Target (a “Follow-On Product”), then, if and when any of the
milestone events set out above is thereafter achieved for such Follow-On
Product, in addition to the milestone payment for such milestone event, there
will also be due and payable all of the milestone payment(s) for any such
milestones that were achieved for such Follow-On Product prior to the
achievement of Approval or First Commercial Sale (as the case may be) in a Major
Market of a Successful Product with respect to such Target).
     (e) With respect to any Alnylam Development Product that is a Licensed
Product (as such terms are defined in the Protiva License Agreement) that also
meets the definition of an Alnylam Royalty Product under this Agreement, Alnylam
shall not be required to pay milestone fees under both such agreements, but,
rather, shall pay only the larger of such milestone fees under such agreements,
respectively. Milestone payments shall be made by Alnylam in cash by wire
transfer to a bank account of Tekmira pursuant to wire instructions provided by
Tekmira to Alnylam in writing in advance.
7.3 Royalties.
     7.3.1 Royalties Payable on Net Sales by Alnylam. As partial consideration
for the grant by Tekmira to Alnylam of the licenses and other rights hereunder,
subject to the terms and conditions of this Agreement, Alnylam shall pay to
Tekmira royalties on Net Sales of Alnylam Royalty Products in the Territory by
Alnylam and its Related Parties as follows:

  (a)   Where the Net Sales are those of, and are invoiced by, any one of the
following:

  (i)   Alnylam or its Affiliate;

  (ii)   a Roche Sublicensee under a sublicense granted in accordance with
Section 6.2.2(c);

Confidential

38



--------------------------------------------------------------------------------



 



  (iii)   Regulus Therapeutics LLC, under a sublicense granted by Alnylam in
compliance with Section 6.2.1; or

  (iv)   another Sublicensee under a sublicense granted by Alnylam in connection
with, and solely for the purpose of, a Bona Fide Collaboration of Alnylam, and
solely for the purposes of such Bona Fide Collaboration,

      the applicable running royalty rates shall be as set out in the table
below (all references are to U.S. dollars, and the Net Sales figures are the
aggregated sums with respect to Alnylam and all of its Affiliates and
Sublicensees):

      Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty Product
in the Territory   (as a percentage of Net Sales)
On the first [**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

     (b) In all other cases, the applicable running royalty rates shall be as
set out in the table below:

      Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty Product
in the Territory   (as a percentage of Net Sales)
On the first [**]
  [**]
On the subsequent [**]
  [**]
On the subsequent [**]
  [**]
Greater than [**]
  [**]

     7.3.2 Royalties Payable on Net Sales by Tekmira.
     (a) As partial consideration for the grant by Alnylam to Tekmira of the
licenses and other rights hereunder, subject to the terms and conditions of this
Agreement, Tekmira shall pay to Alnylam royalties on Net Sales of Tekmira
Development Products that are Tekmira Royalty Products, in the Territory by
Tekmira and its Related Parties as follows:

        Aggregate Calendar Year Net Sales of the     Royalty Tekmira Development
Product in the Territory     (as a percentage of Net Sales)
On the first [**]
    [**]
On the subsequent [**]
    [**]
On the subsequent [**]
    [**]
Greater than [**]
    [**]

Confidential

39



--------------------------------------------------------------------------------



 



     (b) Subject to the terms and conditions of this Agreement, Tekmira shall
pay to Alnylam royalties on Net Sales of IOC Products that are Tekmira Royalty
Products, in the Territory by Tekmira and its Related Parties as follows:

        Aggregate Calendar Year Net Sales of the     Royalty IOC Product in the
Territory     (as a percentage of Net Sales)
On the first [**]
    [**]
On the subsequent [**]
    [**]
Greater than [**]
    [**]

     7.3.3 Additional Royalty Provisions. Royalties on Royalty Products at the
rate set forth above, shall be payable on a country-by-country and
product-by-product basis commencing on the date of First Commercial Sale of such
Royalty Product in a country and continuing until the later of the expiration of
the last Valid Claim Covering the Manufacture or Commercialization of such
Royalty Product in the country of sale, subject to the following conditions:
     (a) only one royalty shall be due with respect to the same unit of Royalty
Product. Moreover, with respect to any Alnylam Development Product that is a
Licensed Product (as such terms are defined in the Protiva License Agreement)
that also meets the definition of an Alnylam Royalty Product under this
Agreement, Alnylam shall not be required to pay royalties under both such
agreements, but, rather, shall pay only the larger of such royalties under such
agreements, respectively;
     (b) no royalties shall be due upon the sale or other transfer among a Party
and its Related Parties, but in such cases the royalty shall be due and
calculated upon such Party’s or its Related Party’s Net Sales to the first
independent Third Party;
     (c) no royalties shall accrue on the sale or other disposition of the
Royalty Product by a Party or its Related Parties for use in a clinical study
sponsored by such Party or under an IND prior to Regulatory Approval of such
Royalty Product in the applicable jurisdiction; and
     (d) no royalties shall accrue on the disposition of a Royalty Product in
reasonable quantities by a Party or its Related Parties as samples (promotion or
otherwise) or as donations (for example, to non-profit institutions for a
non-commercial purpose).
Moreover, the Parties acknowledge and agree that nothing in this Agreement
(including without limitation any exhibits or attachments hereto) shall be
construed as representing an estimate or projection of either (i) the number of
Royalty Products that will or may be successfully Researched, Developed or
Commercialized or (ii) anticipated sales or the actual value of any Royalty
Product, and that the figures set forth in this Article 7 or elsewhere in this
Agreement or that have otherwise been
Confidential

40



--------------------------------------------------------------------------------



 



discussed by the Parties are merely intended to define a Party’s royalty payment
obligations to each other in the event such sales performance is achieved.
     7.3.4 Reports; Payment of Royalty. During the Agreement Term, commencing
upon the First Commercial Sale of a Royalty Product, the Royalty Payor shall
furnish to the Royalty Recipient a quarterly written report showing the quantity
of Royalty Products sold in each country (as measured in saleable units of
product), the gross sales of such Royalty Product in each country, total
deductions for such Royalty Product for each country included in the calculation
of Net Sales, the Net Sales in each country of such Royalty Product subject to
royalty payments sold by the Royalty Payor and its Related Parties during the
reporting period and the royalties payable with respect to such Royalty Product
under this Agreement. Quarterly reports shall be due no later than the
twenty-fifth (25th) day following the close of each Calendar Quarter. Royalties
shown to have accrued by each royalty report shall be due and payable on the
date such royalty report is due. The Royalty Payor shall keep complete and
accurate records in sufficient detail to enable the royalties and other payments
payable hereunder to be determined.
     7.4 Necessary Third Party IP.
     7.4.1 Third Party License Payments. Tekmira shall pay [**] of all
royalties, license fees, milestones and similar payments (if any) payable to
Tekmira’s Affiliates or to any Third Parties for the rights to Tekmira
Technology licensed to Alnylam under this Agreement under any Tekmira In-License
and shall pay [**] of all amounts owed to UBC under the Tekmira-UBC License
Agreement in respect of the sublicense to Alnylam under the UBC Sublicense.
Alnylam shall pay [**] of all royalties, license fees, milestones and similar
payments (if any) payable to Alnylam’s Affiliates or to any Third Parties for
the rights to Alnylam RNAi Technology, Alnylam IOC Technology and Alnylam
Lipidoid Patent Rights licensed to Tekmira under this Agreement; [**].
     7.4.2 Royalty Adjustment. If the Research, Development, Manufacture or
Commercialization of a Royalty Product by a Royalty Payor in accordance with
this Agreement infringes Necessary Third Party IP, the applicable royalties in
each country in the Territory payable to the Royalty Recipient pursuant to
Section 7.3 will be reduced by the amount of royalties paid with respect to
Necessary Third Party IP; provided, however, that in no event shall the
royalties due be reduced by [**] of the royalties otherwise due (and will not in
any case be reduced below [**] of the amount of royalties that would otherwise
be due).
     7.4.3 Adjustments for Payments to UBC. In the event that Alnylam is
required to make any payments to UBC in respect of the Tekmira Technology or
Tekmira Collaboration IP licensed to Alnylam pursuant to the UBC Sublicense
Agreement or pursuant to a direct license agreement between UBC and Alnylam as a
result of the default by, or bankruptcy or insolvency of, Tekmira as more fully
described in Section 3.4 and Article 17.0 of the Tekmira-UBC License Agreement,
then Alnylam shall be entitled to offset any amounts payable by Alnylam to
Tekmira under this Agreement (or under the Protiva License Agreement if payments
are due instead to Protiva pursuant to Sections 7.2(e) or 7.3.3(a)) by the
amount of Alnylam’s payments to UBC until such amounts have been credited in
full.
     7.4.4 Adjustment for More Favorable Terms. If after the Effective Date,
Tekmira grants to a Third Party any license under the Tekmira Technology
substantially similar in scope and
Confidential

41



--------------------------------------------------------------------------------



 



substance to the license granted to Alnylam by Tekmira under this Agreement on
terms calling for milestone fees and royalties that are, as a whole, more
favorable (to the licensee in such other license) than the comparable terms
contained in this Article VII with respect to milestones fees and royalties
payable by Alnylam, then Tekmira shall so notify Alnylam, and at Alnylam’s
option, such more favorable financial terms granted to such Third Party shall
apply to Alnylam’s or its Affiliates’ or Sublicensees’ license for Alnylam
Royalty Products, rather than the milestone fees and royalty terms under this
Article VII.
     7.5 Collaboration and Manufacturing Activity Funding.
     7.5.1 Collaboration Funding. As consideration for the performance by
Tekmira of its obligations under the Collaboration, Alnylam agrees to fund the
FTEs provided by Tekmira as follows:
     (a) During the Collaboration Term, the compensation to Tekmira for up to
[**] FTEs in each Contract Year of the Collaboration Term to perform its
obligations under the Collaboration as provided in the Research Plan shall not
be less than an aggregate of [**] in each such Contract Year; and
     (b) the use of any additional FTEs in each Contract Year of the
Collaboration Term as approved by the JRC shall be funded at the FTE Rate
pro-rated to the duration that such FTEs actually perform such activities under
the Collaboration in accordance with the Research Plan, and as documented by
Tekmira pursuant to Section 7.5.3 below.
Tekmira acknowledges and agrees that the FTE Rate reflects Tekmira’s
fully-loaded costs and expenses in performing its obligations under the
Collaboration and that Tekmira is solely responsible for its costs and expenses
in performing its obligations under the Collaboration. However, Alnylam agrees
to reimburse Tekmira for any extraordinary out-of pocket costs and expenses
incurred by Tekmira in performing its obligations under the Collaboration in
accordance with the Research Plan to the extent that such costs and expenses are
approved by the JRC in advance in writing and are reasonable, documented costs
and expenses actually and directly incurred by Tekmira. After the Collaboration
Term, Alnylam’s funding obligation shall cease and (to the extent mutually
agreed by the Parties) each Party shall be responsible for funding its own
participation in the Collaboration and all expenses incurred by such Party in
connection therewith.
     7.5.2 Product Manufacturing Cost. As consideration for the performance by
Tekmira of the Manufacturing Activities and the delivery of quantities of bulk
finished dosage form of Alnylam Royalty Product Manufactured and supplied by
Tekmira to Alnylam pursuant to Section 5.1(a), Alnylam agrees to purchase each
such batch of bulk finished dosage form at a price comprised of:
          (a) [**]; and
          (b) [**].
Tekmira shall provide Alnylam upon request with an estimate of Tekmira’s per
batch price for any Alnylam Royalty Product.
Confidential

42



--------------------------------------------------------------------------------



 



     7.5.3 Invoicing and Payment. Tekmira shall, within thirty (30) days
following the end of each calendar month during the Collaboration Term, deliver
to Alnylam a detailed invoice (a) stating the number of FTEs that performed
activities under the Collaboration during such calendar month and the nature of
such work, and (b) detailing any out-of-pocket expenses invoiced to Tekmira to
be reimbursed by Alnylam pursuant to Section 5.1(b), 7.5.1 or 7.5.2, and
accompanied by adequate documentation of such expenses. All undisputed payments
shall be made by Alnylam within forty-five (45) days of its receipt of such an
invoice.
     7.6 Audits.
     7.6.1 Access. Upon the written request of a Party and not more than once in
each Calendar Year, the other Party and/or its Related Parties shall permit an
independent certified public accounting firm of nationally recognized standing
selected by the requesting Party and reasonably acceptable to the other Party,
at the requesting Party’s expense except as set forth below, to have access
during normal business hours to such of the records of the other Party as may be
reasonably necessary to verify the accuracy of the royalty, FTE, expense and
other financial reports required to be delivered under this Agreement for any
Calendar Year ending not more than thirty-six (36) months prior to the date of
such request, for the sole purpose of verifying the basis and accuracy of
payments made under this Article 7.
     7.6.2 Discrepancies; Default Interest. If such accounting firm identifies a
discrepancy made during such period, the appropriate Party shall pay the other
Party the amount of the discrepancy within twenty (20) Business Days of the date
the requesting Party delivers to the other Party such accounting firm’s written
report so concluding, or as otherwise agreed by the Parties in writing. Such
written report shall be binding upon the Parties. The fees charged by such
accounting firm shall be paid by the requesting Party, unless such discrepancy
represents an underpayment by the other Party of more than the lesser of [**] or
[**] of the total amounts due hereunder, in which case such fees shall be paid
by the other Party. Unless an audit for such Calendar Year has been commenced
upon the expiration of [**] following the end of such Calendar Year, the
calculation of royalties and other payments payable with respect to such
Calendar Year shall be binding and conclusive upon both Parties, and each Party
and its Related Parties shall be released from any further liability or
accountability with respect to royalties and other payments for such Calendar
Year. All amounts due and owing to a Party hereunder by the other Party but not
paid by the other Party on the due date thereof shall bear interest at the rate
of one per cent (1%) per month.
     7.6.3 Confidentiality. Each Party shall treat all financial information
subject to review under this Section 7.6 or under any sublicense agreement in
accordance with the confidentiality and non-use provisions of Article 8 of this
Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the other Party and/or its Related Parties
obligating it to retain all such information in confidence pursuant to such
confidentiality agreement.
     7.7 Payment Exchange Rate. All dollar amounts in this Agreement are United
States dollar amounts. All payments to be made under this Agreement, including
without limitation, any payments based on revenues generated by Related Parties
in respect of Royalty Products, shall be made in United States dollars and shall
be paid by bank wire transfer in immediately available funds to such bank
account in Canada or the United States, as may be designated in writing by the
receiving Party from time to time. In the case of sales outside the United
States by any Party and its Related
Confidential

43



--------------------------------------------------------------------------------



 



Parties, the rate of exchange to be used in computing the amount of currency
equivalent in United States dollars due shall be made at the rate of exchange
utilized by such Party in its worldwide accounting system, prevailing on the
third to the last Business Day of the month preceding the month in which such
sales are recorded.
     7.8 Income Tax Withholding. (a) If laws, rules or regulations require
withholding of income taxes or other taxes imposed upon payments set forth in
this Article 7, the paying Party shall make such withholding payments as
required and subtract such withholding payments from the payments set forth in
this Article 7. The paying Party shall submit appropriate proof of payment of
the withholding taxes to the receiving Party within a reasonable period of time.
At the request of the receiving Party, the paying Party shall, at its cost, give
the receiving Party such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to evidence such payment and to enable the receiving Party to claim exemption
from such withholding or other tax imposed or to obtain a repayment thereof or
reduction thereof, and shall upon request provide such additional documentation
from time to time as is reasonably required to confirm the payment of tax.
          (b) Tekmira represents and warrants that, as of the Effective Date, it
is a resident of Canada for Canadian income tax purposes and for purposes of the
Tax Convention. Alnylam represents and warrants that, as of the Effective Date,
it is a resident of the United States of America for United States income tax
purposes and for purposes of the Tax Convention. The paying Party confirms that,
with regard to any payment under Article 7, it will withhold at the rate
applicable under the Tax Convention if and to the extent that the Tax Convention
governs the withholding from such payment required by applicable law. Tekmira
and Alnylam agree to provide written notice to the other Party if its rights or
obligations under the Agreement are assigned to a Person that is not a resident
of the United States of America (in the case of Alnylam) for United States
income tax purposes and for purposes of the Tax Convention, or a resident of
Canada (in the case of Tekmira) for Canadian income tax purposes and for
purposes of the Tax Convention.
8. CONFIDENTIALITY AND PUBLICATION
     8.1 Nondisclosure Obligation. (a) All Confidential Information disclosed by
one Party to the other Party hereunder shall be maintained in confidence by the
receiving Party and shall not be disclosed to a Third Party or used for any
purpose except as set forth herein without the prior written consent of the
disclosing Party, except to the extent that such Confidential Information:

  (i)   is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by the
receiving Party’s business records;

  (ii)   is in the public domain by use and/or publication before its receipt
from the disclosing Party, or thereafter enters the public domain through no
fault of the receiving Party;

  (iii)   is subsequently disclosed to the receiving Party by a Third Party who
may lawfully do so and is not under an obligation of confidentiality to the
disclosing Party; or

  (iv)   is developed by the receiving Party independently of Confidential
Information received from the disclosing Party, as documented by the receiving
Party’s business records.

Confidential

44



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the obligations of confidentiality and non-use set
forth above and in Section 8.2.2 below, a receiving Party may provide
Confidential Information disclosed to it, and disclose the existence and terms
of this Agreement and the other Transaction Documents, in each case as may be
reasonably required in order to perform its obligations and to exploit its
rights under this Agreement and the other Transaction Documents, and
specifically to (i) Related Parties, and their employees, directors, agents,
consultants, advisors and/or other Third Parties for the performance of its
obligations hereunder (or for such entities to determine their interest in
performing such activities) in accordance with this Agreement in each case who
are obligated to keep such Confidential Information confidential;
(ii) governmental or other Regulatory Authorities in order to obtain patents or
perform its obligations or exploit its rights under this Agreement; provided,
that such Confidential Information shall be disclosed only to the extent
reasonably necessary to do so, (iii) the extent required by applicable law,
including without limitation by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or Nasdaq, (iv) any bona
fide actual or prospective underwriters, investors, lenders or other financing
sources and any bona fide actual or prospective collaborators or strategic
partners and to consultants and advisors of such Party, in each case who are
obligated to keep such Confidential Information confidential, (v) to Third
Parties to the extent a Party is required to do so pursuant to the terms of an
In-License or a Pre-Existing Alnylam Alliance Agreement, and (vi) UBC to the
extent a Party is required to do so in order to comply with its obligations to
UBC under the UBC Sublicense Documents or the Tekmira-UBC License Agreement, as
the case may be.
If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Section 8.1 or Section 8.2, such Party shall promptly inform the other
Party of the disclosure that is being sought in order to provide the other Party
an opportunity to challenge or limit the disclosure obligations. Confidential
Information that is disclosed by judicial or administrative process shall remain
otherwise subject to the confidentiality and non-use provisions of this
Section 8.1 and Section 8.2, and the Party disclosing Confidential Information
pursuant to law or court order shall take all steps reasonably practical,
including without limitation seeking an order of confidentiality, to ensure the
continued confidential treatment of such Confidential Information. In addition
to the foregoing restrictions on public disclosure, if either Party concludes
that a copy of this Agreement must be filed with the United States Securities
and Exchange Commission or similar regulatory agency in a country other than the
United States, such Party shall seek the maximum confidential treatment
available under applicable law, provide the other Party with a copy of this
Agreement showing any sections as to which the Party proposes to request
confidential treatment, provide the other Party with an opportunity to comment
on any such proposal and to suggest additional portions of this Agreement for
confidential treatment, and take such Party’s reasonable comments into
consideration before filing this Agreement.
     8.2 Publication and Publicity.
     8.2.1 Publication. Tekmira and Alnylam each acknowledge the other Party’s
interest in publishing the results of the Collaboration. Each Party also
recognizes the mutual interest in obtaining valid patent protection and in
protecting business interests and trade secret information. Consequently, except
for disclosures permitted pursuant to Section 8.1 and 8.2.2(b), either Party,
its Affiliates, or their respective employees or consultants wishing to make a
publication or a disclosure to a Third Party relating to the Collaboration or
any Royalty Product of the other Party shall deliver to the other Party a copy
of the proposed written publication or an outline of an oral disclosure at least
Confidential

45



--------------------------------------------------------------------------------



 



thirty (30) days prior to submission for publication or presentation. The
reviewing Party shall have the right (a) to propose modifications to the
publication or presentation for patent reasons, trade secret reasons or business
reasons, or (b) to request a reasonable delay in publication or presentation in
order to protect patentable information. If the reviewing Party requests a
delay, the publishing Party shall delay submission or presentation for a period
of thirty (30) days to enable patent applications protecting each Party’s rights
in such information to be filed in accordance with Article 10 below. Upon
expiration of such thirty (30) days, the publishing Party shall be free to
proceed with the publication or presentation. If the reviewing Party requests
modifications to the publication or presentation, the publishing Party shall
edit such publication to prevent disclosure of trade secret or proprietary
business information prior to submission of the publication or presentation.
With respect to any proposed publications or disclosures by investigators or
academic or non-profit collaborators, such materials shall be subject to review
under this Section 8.2 to the extent that Tekmira or Alnylam, as the case may
be, has the right and ability (after using reasonable efforts) to do so. For the
avoidance of doubt, subject to its obligations under Section 8.1, each Party may
make publications and disclosures to Third Parties relating to its own Royalty
Products outside of the Collaboration without any obligation to permit the other
Party to review or comment on such publication or disclosure.
     8.2.2 Publicity. (a) Except as set forth in Section 8.1 above and clause
(b) below, no disclosure of the existence of, or the terms of, this Agreement or
the other Transaction Documents may be made by either Party, and no Party shall
use the name, trademark, trade name or logo of the other Party or its employees
in any publicity, news release or disclosure relating to this Agreement or its
subject matter, without the prior express written permission of the other Party,
except as may be required by law or expressly permitted by the terms hereof.
     (b) The Parties expect that upon the Effective Date of this Agreement
Tekmira will, and Alnylam may, issue separate press releases publicizing the
execution of this Agreement and the Protiva License Agreement, and that prior to
the execution of this Agreement, Alnylam and Tekmira shall agree in writing upon
any such press releases. After such initial press releases, neither Party shall
issue a press release or public announcement relating to this Agreement without
the prior written approval of the other Party, which approval shall not be
unreasonably withheld, except that a Party may (i) once a press release or other
written statement is approved in writing by both Parties, make subsequent public
disclosure of the information contained in such press release or other written
statement without the further approval of the other Party, and (ii) issue a
press release or public announcement as required, in the reasonable judgment of
such Party, by applicable law, including without limitation by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in a country other than the United States or of any stock
exchange or NASDAQ.
9. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
     9.1 Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that each representation and warranty made by it
under this Article 9 that is made as of or on the Effective Date, is also made
by it as of and upon the Condition Satisfaction Date. Each Party represents and
warrants to the other Party that as of the Effective Date of this Agreement:
     9.1.1 It is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this
Confidential

46



--------------------------------------------------------------------------------



 



Agreement and the other Transaction Documents to which it is a party, and to
carry out the provisions hereof. Further, except for any Regulatory Approvals,
pricing and/or reimbursement approvals, manufacturing approvals and/or similar
approvals necessary for the Research, Development, Manufacture or
Commercialization of the Royalty Products, all necessary consents, approvals and
authorizations of all government authorities required to be obtained by such
Party as of the Effective Date in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party have been obtained by the Effective Date.
     9.1.2 It is duly authorized to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, and to perform its
obligations hereunder, and the person or persons executing this Agreement and
the other Transaction Documents to which it is a party on its behalf has been
duly authorized to do so by all requisite corporate action.
     9.1.3 This Agreement and the other Transaction Documents to which it is a
party are legally binding upon it and enforceable in accordance with its terms.
Except as set forth in Section 9.1.3 of Schedule 9 to this Agreement, the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party and by
which it may be bound, or with its charter or by-laws.
     9.1.4 Except, in Alnylam’s case, as set forth in Section 9.1.3 of
Schedule 9 to this Agreement, it has not, and will not during the Agreement
Term, grant any right to any Third Party which would conflict with the rights
granted to the other Party hereunder. It has (or will have at the time
performance is due) maintained and will maintain and keep in full force and
effect all agreements (including license agreements) and filings (including
patent filings) necessary in such Party’s reasonable judgment to perform its
obligations hereunder. Further, (a) the execution and delivery of this Agreement
and the other Transaction Documents to which it is a party by such Party,
(b) the performance of such Party’s obligations hereunder and the other
Transaction Documents to which it is a party and (c) the licenses and
sublicenses to be granted by such Party pursuant to this Agreement or the other
Transaction Documents do not conflict with or violate any requirement of
applicable laws or regulations existing as of the Effective Date and applicable
to such Party.
     9.1.5 Neither Party nor any of its Affiliates has been debarred or is
subject to debarment and neither Party nor any of its Affiliates will use in any
capacity, in connection with the Collaboration or, in the case of Tekmira the
Manufacturing Activities, any person or entity that has been debarred pursuant
to Section 306 of the United States Federal Food, Drug, and Cosmetic Act, or
that is the subject of a conviction described in such section. Each Party agrees
to inform the other Party in writing immediately if it or any Person that is
performing activities in the Collaboration, and Tekmira agrees to inform Alnylam
immediately in writing if it or any person or entity that is performing the
Manufacturing Activities, is debarred or is the subject of a conviction
described in Section 306, or if any action, suit, claim, investigation or legal
or administrative proceeding is pending or, to the best of the notifying Party’s
knowledge, is threatened, relating to the debarment or conviction of the
notifying Party or any person or entity used in any capacity by such Party or
any of its Affiliates in connection with the Collaboration or the Manufacturing
Activities, as the case may be.
     9.2 Alnylam Representations and Warranties. Alnylam represents and warrants
to Tekmira that as of the Effective Date of this Agreement:
Confidential

47



--------------------------------------------------------------------------------



 



     9.2.1 To Alnylam’s knowledge, the Alnylam Core Patent Rights and the Patent
Rights comprising Alnylam IOC Technology exist and are not invalid or
unenforceable, in whole or in part;
     9.2.2 Except as set forth on Section 9.1.3 of Schedule 9 to this Agreement,
it has not assigned, transferred, conveyed or otherwise encumbered its right,
title and interest in the Alnylam RNAi Technology, the Alnylam Lipidoid Patent
Rights, Alnylam IOC Technology or the Alnylam Collaboration IP or Alnylam’s
interest in Joint Collaboration IP in a manner that conflicts with any rights
granted to Tekmira hereunder;
     9.2.3 There are no claims, judgments or settlements actually made or, to
Alnylam’s knowledge, threatened, against or amounts with respect thereto owed
by, Alnylam or its Affiliates relating to the Alnylam RNAi Technology, Alnylam
Lipidoid Patent Rights or Alnylam IOC Technology;
     9.2.4 Alnylam’s obligations under the Collaboration Research Plan will be
performed with requisite care, skill and diligence, in accordance with
applicable laws and industry standards, and by individuals who are appropriately
trained and qualified;
     9.2.5 All siRNA, miRNA and other materials supplied by Alnylam to be used
by Tekmira in the manufacture of Alnylam Royalty Products will have been
Manufactured in accordance with the master batch records and released in
accordance with the applicable specifications for such siRNA, miRNA and other
materials, cGMP (if applicable), and all other applicable laws; and
     9.2.6 None of the terms of the Existing Alnylam In-Licenses or Pre-Existing
Alnylam Alliance Agreements prohibit or limit the use by Tekmira, for the
Research, Development, Manufacture or Commercialization of the Tekmira Royalty
Products, of any Intellectual Property Rights granted by Tekmira to Alnylam
hereunder.
     9.3 Tekmira Representations and Warranties. Tekmira represents and warrants
to Alnylam that:
     9.3.1 The Patent Rights listed in Schedule 1.73 are all the Tekmira Patent
Rights existing on the Effective Date. As of the Effective Date, to Tekmira’s
knowledge, the Tekmira Patent Rights exist and are not invalid or unenforceable,
in whole or in part. To Tekmira’s knowledge, the conception, development and
reduction to practice of the Tekmira Patent Rights and the Tekmira Collaboration
IP and Joint Collaboration IP existing on the Effective Date have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any person or entity;
     9.3.2 The Patent Rights identified on Schedule 1.73 as Controlled by
Tekmira through an ownership interest are owned by Tekmira free and clear of any
liens or encumbrances. [**];
     9.3.3 Tekmira has not assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Tekmira Technology or the Patent
Rights identified on Schedule 1.73, the Tekmira Collaboration IP or its interest
in Joint Collaboration IP or in the Tekmira IOC Technology, in a manner that
conflicts with the rights granted to Alnylam hereunder;
     9.3.4 There are no (a) claims, judgments or settlements actually made or,
to Tekmira’s knowledge, threatened, against, or amounts with respect thereto
owed by, Tekmira or its Affiliates
Confidential

48



--------------------------------------------------------------------------------



 



relating to the Tekmira Technology or any Patent Rights or Know-How licensed to
Alnylam pursuant to the UBC Sublicense, nor (b) any pending or threatened claims
or litigation relating to the Tekmira Technology or any Patent Rights or
Know-How licensed to Alnylam pursuant to the UBC Sublicense. Tekmira will
promptly notify Alnylam in writing should it become aware of any claims
asserting such infringement;
     9.3.5 Tekmira’s obligations under the Collaboration Research Plan and the
Manufacturing Activities will be performed with requisite care, skill and
diligence, in accordance with applicable laws and industry standards, and by
individuals who are appropriately trained and qualified, and at the time of
delivery to Alnylam, the Alnylam Royalty Products Manufactured and supplied by
Tekmira under this Agreement (a) will have been Manufactured in accordance with
the master batch records and released in accordance with the Specifications (as
such term is defined in the Supply Agreement) for such Alnylam Royalty Product
and cGMP (if applicable), and all other applicable laws, and (b) will not be
adulterated or misbranded under all applicable laws; and
     9.3.6 Prior to the Effective Date Tekmira re-sold all the Shares in a
manner consistent with the terms of the Original Agreement, and pursuant to and
in accordance with the Plan of Distribution and other terms and conditions set
forth in the Registration Statement on Form S-3ASR filed by Alnylam on
January 18, 2007, and all other applicable law. During the period from the
Original Effective Date through the Effective Date, Tekmira was and is not an
“investment company” under the U.S. Investment Company Act of 1940, as amended,
and during the Agreement Term Tekmira shall take, all actions necessary to
ensure that it is not an “investment company” under the U.S. Investment Company
Act of 1940, as amended.
     9.3.7 As of the Effective Date, (a) Tekmira is not and will not be in
default in the performance or in breach of any of its obligations pursuant to
any Transaction Document, (b) no representation or warranty of Tekmira set forth
in any Transaction Document shall have been untrue when made and (c) Tekmira
shall not have committed any fraud or material misstatement or omission of fact
in its dealings with Alnylam pursuant to the Transaction Documents.
     9.3.8 The [**] does not provide that any payments other than milestone and
royalty payments will be owed or would be owed by the [**] to Protiva or its
Affiliates with respect to the development or commercialization of any product
due to the coverage of such product by any claims (whether issued or pending)
covering any Restricted Joint Invention.
     9.4 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS, NEITHER PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OR CONDITIONS OF ANY KIND, EITHER EXPRESS
OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY INTELLECTUAL PROPERTY,
ROYALTY PRODUCTS, GOODS, THE COLLABORATION, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS AND HEREBY DISCLAIMS ALL
IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT OR VALIDITY OF PATENT RIGHTS WITH RESPECT TO ANY AND ALL OF THE
FOREGOING. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE OR
Confidential

49



--------------------------------------------------------------------------------



 



COMMERCIALIZATION OF ANY ROYALTY PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO SUCH ROYALTY
PRODUCTS WILL BE ACHIEVED.
     9.5 Indemnification.
     9.5.1 Indemnification by Tekmira. Tekmira shall indemnify, hold harmless,
and defend Alnylam, its Affiliates, and their respective directors, officers,
employees, consultants and agents (“Alnylam Indemnitees”) from and against any
and all Third Party claims, suits, losses, liabilities, damages, costs, fees and
expenses (including reasonable legal fees) (collectively, “Losses”) arising out
of or resulting from, directly or indirectly, (a) any breach of, or inaccuracy
in, any representation or warranty made by Tekmira in this Agreement or in the
other Transaction Documents, or any breach or violation of any covenant or
agreement of Tekmira in or pursuant to this Agreement or in the other
Transaction Documents, (b) the negligence or willful misconduct by or of
Tekmira, its Affiliates and its and their respective Sublicensees, and their
respective directors, officers, employees, consultants and agents, (c) the
Research, Development, Manufacture or Commercialization of a Tekmira Royalty
Product to the extent such activities are not performed by an Alnylam
Indemnitee, or (d) the performance by Tekmira of its obligations under the
Collaboration or the Manufacturing Activities. The indemnification obligations
under this Agreement exclude Losses arising out of Infringement Claims resulting
from Tekmira’s exercise in accordance with the terms of this Agreement of any
Intellectual Property Rights granted by Alnylam to Tekmira or its Affiliates
hereunder. Tekmira shall have no obligation to indemnify the Alnylam Indemnitees
to the extent that the Losses arise out of or result from, directly or
indirectly, (i) any breach of, or inaccuracy in, any representation or warranty
made by Alnylam in this Agreement or in the other Transaction Documents,
(ii) any breach or violation of any covenant or agreement of Alnylam in or
pursuant to this Agreement or the other Transaction Documents, or (iii) the
negligence or willful misconduct by or of any of the Alnylam Indemnitees or
Alnylam Sublicensees.
     9.5.2 Indemnification by Alnylam. Alnylam shall indemnify, hold harmless,
and defend Tekmira, its Affiliates and their respective directors, officers,
employees, consultants and agents (“Tekmira Indemnitees”) from and against any
and all Losses arising out of or resulting from, directly or indirectly, (a) any
breach of, or inaccuracy in, any representation or warranty made by Alnylam in
this Agreement or in the other Transaction Documents, or any breach or violation
of any covenant or agreement of Alnylam in or pursuant to this Agreement or the
other Transaction Documents, (b) the negligence or willful misconduct by or of
Alnylam, its Affiliates and its and their respective Sublicensees, and their
respective directors, officers, employees, consultants and agents, (c) the
Research, Development, Manufacture or Commercialization of an Alnylam Royalty
Product to the extent such activities are not performed by a Tekmira Indemnitee,
or (d) the performance by Alnylam of its obligations under the Collaboration.
The indemnification obligations under this Agreement exclude Losses arising out
of Infringement Claims resulting from Alnylam’s exercise in accordance with the
terms of this Agreement or the UBC Sublicense Documents of any Intellectual
Property Rights granted by Tekmira to Alnylam or its Affiliates hereunder or
thereunder. Furthermore, Alnylam shall have no obligation to indemnify the
Tekmira Indemnitees to the extent that the Losses arise out of or result from,
directly or indirectly, (i) any breach of, or inaccuracy in, any representation
or warranty made by Tekmira in this Agreement or in the other Transaction
Documents, (ii) any breach or violation of any covenant or agreement of Tekmira
in or pursuant to this Agreement or the other Transaction Documents, (iii) the
negligence or willful misconduct by or of any of the Tekmira
Confidential

50



--------------------------------------------------------------------------------



 



Indemnitees or Tekmira Sublicensees, and/or (iv) the Research, Development or
Manufacturing of an Alnylam Royalty Product to the extent such activities are
performed by a Tekmira Indemnitee.
     9.5.3 Indemnification Procedure. In the event of any such claim against any
Tekmira Indemnitee or Alnylam Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization. Notwithstanding the foregoing, if
the indemnifying Party believes that any of the exceptions to its obligation of
indemnification of the Indemnitees set forth in Sections 9.5.1 or 9.5.2 may
apply, the indemnifying Party shall promptly notify the Indemnitees, which shall
then have the right to be represented in any such action or proceeding by
separate counsel at their expense; provided, that the indemnifying Party shall
be responsible for payment of such expenses if the Indemnitees are ultimately
determined to be entitled to indemnification from the indemnifying Party.
     9.6 Limitation of Liability. NEITHER PARTY HERETO WILL BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE EXERCISE OF ITS RIGHTS
HEREUNDER OR THEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT AS A
RESULT OF A PARTY’S WILLFUL MISCONDUCT OR A MATERIAL BREACH OF THE
CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE 8. NOTHING IN THIS SECTION
9.6 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY.
     9.7 Injunctive Relief. Each Party acknowledges the competitive and
technical value and the sensitive and confidential nature of the Confidential
Information, and agrees that monetary damages alone will be inadequate to
protect the other Party’s interests against any actual or threatened material
breach of Article 8 of this Agreement. Each Party further acknowledges the
importance of the standstill obligations in Section 12.17 to the other Party’s
business and corporate development, and agrees that monetary damages alone will
be inadequate to protect the other Party’s interests against any actual or
threatened material breach of Section 12.17 of this Agreement. Accordingly, each
Party consents to the granting of specific performance and injunctive or other
equitable or other relief to the other Party in respect of any actual or
threatened breach of Article 8 or Section 12.17 of this Agreement, without proof
of actual damages. These specific remedies are in addition to any other remedy
to which the Parties may be entitled at law or in equity.
     9.8 Insurance. Each Party shall secure and maintain in full force and
effect throughout the term of this Agreement (and for at least three (3) years
thereafter for claims made coverage), insurance with coverage and minimum policy
limits set forth as follows:
     (a) Alnylam:
     (i) Worker’s Compensation, (to the extent applicable) including coverage
for occupational disease, with benefits determined by statute, and at least [**]
of coverage for Employer’s Liability.
Confidential

51



--------------------------------------------------------------------------------



 



     (ii) Comprehensive General Liability and Personal/Advertising Injury,
including coverage for contractual liability assumed by such Party and coverage
for such Party’s independent contractor(s), with per occurrence limits of at
least [**] each and a general aggregate limit of [**].
     (iii) Umbrella Liability, exclusive of the coverage provided by the
policies listed above, with a limit per occurrence of at least [**].
     (vi) Products Liability, exclusive of the coverage provided by the
Comprehensive General Liability policy, with an aggregate limit of at least (i)
[**] upon the earlier of (x) initiation of clinical studies of a Royalty Product
by such Party or (y) the commencement of Manufacturing of a Royalty Product by
or on behalf of such Party, and (ii) [**] upon the First Commercial Sale of a
Royalty Product by such Party; and
     (b) Tekmira:
     (i) Worker’s Compensation, (to the extent applicable) including coverage
for occupational disease, with benefits determined by statute, and at least [**]
of coverage for Employer’s Liability.
     (ii) Commercial General Liability, including coverage for contractual
liability assumed by such Party and coverage for such Party’s independent
contractor(s), with per occurrence limits of at least [**] each and a general
aggregate limit of [**].
     (iii) Umbrella / Excess Liability, exclusive of the coverage provided by
the policies listed above, with a limit per occurrence of at least [**].
     (iv) Products Liability, exclusive of the coverage provided by the
Commercial General Liability policy, with an aggregate limit of at least (i)
[**] per claim and [**] on an annual aggregate basis upon the earlier of
(x) initiation of clinical studies of a Royalty Product by such Party or (y) the
commencement of Manufacturing of a Royalty Product by or on behalf of such
Party, and (ii) [**] upon the First Commercial Sale of a Royalty Product by such
Party or an amount mutually agreed to by both Parties.
Each Party shall furnish to the other Party a certificate from an insurance
carrier (having a minimum AM Best rating of A) demonstrating the insurance
requirements set forth above. The insurance certificate shall confirm each of
the following: (x) such insurance is primary and non-contributing to any
liability insurance carried by the other Party; and (y) the insured shall
endeavor to provide thirty (30) days prior written notice to the other Party in
the event of cancellation. Provided that Tekmira, acting reasonably, determines
it is not prejudicial to its business interests (and provided that such
provision is available from Tekmira’s then-current insurance underwriter)
Tekmira will add Alnylam as an “additional insured” under its Products Liability
Policy at any time during the term of this Agreement (and in any event, Tekmira
shall use commercially reasonable efforts to add Alnylam as an “additional
insured” under its Products Liability Policy before the first commercial sale of
any Alnylam Royalty Product). Alnylam agrees that upon Tekmira adding Alnylam as
an “additional
Confidential

52



--------------------------------------------------------------------------------



 



insured” under its Products Liability Policy, Alnylam will also add Tekmira as
an “additional insured” under its own Products Liability policy.

10.   INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

     10.1 Inventorship and Ownership of Collaboration IP. (a) Inventorship for
patentable inventions conceived or reduced to practice during the course of the
performance of activities pursuant to this Agreement shall be determined in
accordance with United States patent laws for determining inventorship.
     (b) The Parties hereby acknowledge and agree that except as otherwise
provided in this Agreement, any Intellectual Property Rights owned by either
Party prior to the Original Effective Date shall remain owned by such Party.
Alnylam shall own the entire right, title and interest in and to all Alnylam
Collaboration IP. Subject to clause (c) below, Tekmira shall own the entire
right, title and interest in and to all Tekmira Collaboration IP. The Parties
shall jointly own any Joint Collaboration IP.
     (c) Subject to the grant of license rights between the Parties set forth in
this Agreement, Tekmira agrees to promptly assign its right, title and interest
in and to all Tekmira Collaboration IP to UBC, (i) all in accordance with the
terms of the UBC-Tekmira License Agreement and the UBC Sublicense Documents, and
(ii) subject to the grant by UBC of an exclusive license to Tekmira in the
Alnylam Field under the UBC-Tekmira License Agreement, and, subject to
Section 6.4(a)(ii), to the grant by Tekmira of an exclusive license to Alnylam
in the Alnylam Field under the UBC Sublicense Documents.
     10.2 Prosecution and Maintenance of Patent Rights.
     10.2.1 Alnylam Patent Rights and Know-How. Alnylam has the sole
responsibility to, at Alnylam’s discretion, file, prosecute, conduct ex parte
and inter partes proceedings (including the defense of any interference or
opposition proceedings) and maintain, in the Territory, all Patent Rights
comprising Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam
Collaboration IP, in Alnylam’s name.
     10.2.2 Tekmira Patent Rights and Know-How. Tekmira has the sole
responsibility to, at Tekmira’s discretion, file, prosecute, conduct ex parte
and inter partes proceedings, (including the defense of any interference or
opposition proceedings), and maintain, in the Territory, all Patent Rights
comprising Tekmira Technology or Tekmira IOC Technology, in Tekmira’s name, or
Tekmira Collaboration IP, in UBC’s name.
     10.2.3 Joint Collaboration IP. Subject to Tekmira’s continuing right to the
prior review of, comment on, revision to and approval of material documents,
which shall not be unreasonably delayed or withheld, Alnylam has the sole
responsibility to, at Alnylam’s discretion, file, conduct ex parte and inter
partes prosecution, and maintain (including the defense of any interference or
opposition proceedings) in the Territory, all Patent Rights comprising Joint
Collaboration IP, in the names of both Tekmira and Alnylam. Each Party shall use
Commercially Reasonable Efforts to make available to Alnylam or its authorized
attorneys, agents or representatives, such of its employees as Alnylam in its
Confidential

53



--------------------------------------------------------------------------------



 



reasonable judgment deems necessary in order to assist it in obtaining patent
protection for such Joint Collaboration IP. Each Party shall sign, or use
Commercially Reasonable Efforts to have signed, all legal documents necessary to
file and prosecute patent applications or to obtain or maintain patents in
respect of such Joint Collaboration IP, at no cost to Alnylam.
     10.2.4 Contingent Rights.
     (a) In the event that Alnylam elects not to seek or continue to seek or
maintain patent protection on any Alnylam IOC Technology or Alnylam
Collaboration IP which is subject to Tekmira’s licensed rights under
Section 6.1.2(a) or (b), or Joint Collaboration IP, then Tekmira shall have the
right (but not the obligation), at its expense, to file, prosecute and maintain
in any country within the Territory patent protection on such Alnylam IOC
Technology or Alnylam Collaboration IP in the name of Alnylam or on such Joint
Collaboration IP in the names of Alnylam and Tekmira. In the event that Alnylam
declines to file, prosecute and/or maintain Valid Claims at Tekmira’s request in
Joint Collaboration IP, then Tekmira shall have the right (but not the
obligation) at its expense, to file, prosecute and maintain in any country
within the Territory patent prosecution on such Joint Collaboration IP in the
names of Alnylam and Tekmira.
     (b) In the event that Tekmira elects not to seek or continue to seek or
maintain patent protection on any Tekmira Technology or Tekmira Collaboration
IP, which is subject to Alnylam’s licensed rights under Section 6.1.1(a), then
subject to the provisions of the UBC Sublicense Documents, Alnylam shall have
the right (but not the obligation), at its expense, to prosecute and maintain in
any country within the Territory patent protection on such Tekmira Technology in
the name of Tekmira or Tekmira Collaboration IP in the name of UBC.
     (c) The Party having the right to prosecute and maintain patents under
Sections 10.2.1, 10.2.2 and 10.2.3 shall be referred to as the “Prosecuting
Party”. The Prosecuting Party shall use Commercially Reasonable Efforts to make
available to the other Party or its authorized attorneys, agents or
representatives, such of its employees as are reasonably necessary to assist the
other Party in obtaining and maintaining the patent protection described under
this Section 10.2.4. The Prosecuting Party shall sign or use Commercially
Reasonable Efforts to have signed all legal documents necessary to file and
prosecute such patent applications or to obtain or maintain such patents.
     10.2.5 Cooperation. Each Party hereby agrees: (a) to make its employees,
agents and consultants reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake patent prosecution;
(b) to provide the other Party with copies of all material correspondence
pertaining to prosecution with the patent offices; (c) to cooperate, if
necessary and appropriate, with the other Party in gaining patent term
extensions wherever applicable to Patent Rights; and (d) to endeavor in good
faith to coordinate its efforts with the other Party to minimize or avoid
interference with the prosecution and maintenance of the other Party’s patent
applications.
     10.2.6 Patent Expenses. The patent filing, prosecution and maintenance
expenses incurred after the Original Effective Date with respect to Patent
Rights comprised of Alnylam Core Patent Rights, Alnylam IOC Technology, Alnylam
Lipidoid Patent Rights, Tekmira Technology, Tekmira IOC Technology and
Collaboration IP shall be borne by each Party having the right to file,
prosecute and maintain such Patent Rights under this Section 10.2.
Confidential

54



--------------------------------------------------------------------------------



 



     10.3 Third Party Infringement.
     10.3.1 Notices. Each Party shall promptly report in writing to the other
Party during the Agreement Term (a) any known or suspected infringement of any
Alnylam RNAi Technology, Alnylam IOC Technology, Tekmira Technology, Tekmira IOC
Technology or Collaboration IP with respect to a Royalty Product, or
(b) unauthorized use or misappropriation of any Confidential Information by a
Third Party of which it becomes aware, and shall provide the other Party with
all available evidence supporting such infringement, or unauthorized use or
misappropriation
     10.3.2 Rights to Enforce.
          (a) Subject to the provisions of any Tekmira In-License and the
provisions of the UBC Sublicense Documents, in respect of the Alnylam Royalty
Products in the Alnylam Field in the Territory, Alnylam shall have the sole and
exclusive right to initiate an infringement or other appropriate suit anywhere
in the world against any Third Party who at any time has infringed, or is
suspected of infringing, any Patent Rights, or of using without proper
authorization, any Know-How, comprising any of the Exclusively Licensed Tekmira
IP, with respect to such Alnylam Royalty Products.
          (b) Tekmira shall have the sole and exclusive right to initiate an
infringement or other appropriate suit anywhere in the world against any Third
Party who at any time has infringed, or is suspected of infringing, any Patent
Rights, or of using without proper authorization, any Know-How, comprising any
Non-Exclusively Licensed Tekmira IP other than any Patent Rights or Know-How
comprising Joint Collaboration IP.
          (c) Alnylam shall have the sole and exclusive right to initiate an
infringement or other appropriate suit anywhere in the world against any Third
Party who at any time has infringed, or is suspected of infringing, any Patent
Rights, or of using without proper authorization any Know-How, comprising
Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam Collaboration IP;
provided, that if Alnylam fails to initiate a suit or take other appropriate
action with respect to Alnylam IOC Technology in the United States with respect
to an IOC Product that it has the initial right to initiate or take pursuant
thereto within ninety (90) days after becoming aware of the basis for such suit
or action, then Tekmira may, in its discretion, provide Alnylam with written
notice of Tekmira’s intent to initiate a suit or take other appropriate action
with respect to such IOC Product. If Tekmira provides such notice and Alnylam
fails to initiate a suit or take such other appropriate action within thirty
(30) days after receipt of such notice from Tekmira, then Tekmira shall have the
right to initiate a suit or take other appropriate action that it believes is
reasonably required to protect its licensed interests under the Alnylam IOC
Technology and Alnylam Collaboration IP with respect to such IOC Product.
          (d) Alnylam shall have the first right to initiate an infringement or
other appropriate suit anywhere in the world against any Third Party who at any
time has infringed, or is suspected of infringing, any Patent Rights, or of
using without proper authorization any Know-How, comprising Joint Collaboration
IP that is Non-Exclusively Licensed Tekmira IP; provided, that if Alnylam fails
to initiate a suit or take other appropriate action with respect to such Joint
Collaboration IP in the Territory within ninety (90) days after becoming aware
of the basis for such suit or action, then Tekmira may, in its discretion,
provide Alnylam with written notice of Tekmira’s intent to initiate a
Confidential

55



--------------------------------------------------------------------------------



 



suit or take other appropriate action with respect to such Joint Collaboration
IP. If Tekmira provides such notice and Alnylam fails to initiate a suit or take
such other appropriate action within thirty (30) days after receipt of such
notice from Tekmira, then Tekmira shall have the right to initiate a suit or
take other appropriate action that it believes is reasonably required to protect
its licensed interests under such Joint Collaboration IP.
     10.3.3 Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit pursuant to Section 10.3.2 above shall have the
sole and exclusive right to select counsel for any such suit, and shall pay all
expenses of the suit, including legal fees and court costs and reimbursement of
the other Party’s reasonable out-of-pocket expense in rendering assistance
requested by the initiating Party. If required under applicable law in order for
the initiating Party to initiate and/or maintain such suit, or if the initiating
Party is unable to initiate or prosecute such suit solely in its own name or it
is otherwise advisable to obtain an effective legal remedy, in each case, the
other Party shall join as a party to the suit and will execute and cause its
Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. In addition, at the
initiating Party’s request, the other Party shall provide reasonable assistance
to the initiating Party in connection with an infringement suit at no charge to
the initiating Party except for reimbursement by the initiating Party of
reasonable out-of-pocket expenses incurred in rendering such assistance. The
other Party shall have the right to participate and be represented in any such
suit by its own counsel at its own expense, and to share equally all expenses of
such suit if it so elects. If the Parties obtain from a Third Party, in
connection with such suit, any damages, license fees, royalties or other
compensation (including any amount received in settlement of such litigation),
such amounts shall be allocated in all cases, first to reimburse each Party for
all expenses of the suit, including legal fees and disbursements, court costs
and other litigation expenses; with the balance being allocated as follows:
     (i) in the case of amounts received in respect of an infringement of
Exclusively Licensed Tekmira IP in a suit brought by Alnylam pursuant to
Section 10.3.2(a) with respect to an Alnylam Royalty Product, such amount
remaining after deduction of expenses as set forth above shall be treated as if
it were Net Sales of such Alnylam Royalty Product, with Tekmira receiving a
royalty on such remaining amount pursuant to the terms of Section 7.3.1; and the
balance being retained by Alnylam; or
     (ii) in the case of amounts received in respect of an infringement suit
brought by Tekmira pursuant to Section 10.3.2(b), the entire such amount
remaining after deduction of expenses as set forth above shall be retained by
Tekmira; or
     (iii) in the case of amounts received in respect of an infringement of
Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam Collaboration IP in a
suit brought by Alnylam pursuant to Section 10.3.2(c), such amount remaining
after deduction of expenses as set forth above shall be retained by Alnylam; or
     (iv) in the case of amounts received in respect of an infringement suit
brought by Tekmira pursuant to the proviso in Section 10.3.2(c) with respect to
an IOC Product, such amount remaining after deduction of expenses as set forth
above shall be treated as if it were Net Sales of such IOC Product, with Alnylam
receiving a royalty on such remaining amount pursuant to the terms of Section
7.3.2; and the balance being retained by Tekmira; or
Confidential

56



--------------------------------------------------------------------------------



 



     (v) in the case of amounts received in respect of an infringement suit
brought by either Party with respect to Joint Collaboration IP that is
Non-Exclusively Licensed Tekmira IP pursuant to Section 10.3.2(d), the entire
such amount remaining after deduction of expenses as set forth above shall be
paid to the Party conducting the litigation, or shared equally if both Parties
participated voluntarily throughout the litigation and shared its expenses.
     10.4 Claimed Infringement.
     10.4.1 Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any Party
or any of their respective Affiliates or Sublicensees, claiming infringement of
its patent rights or unauthorized use or misappropriation of its know-how, based
upon an assertion or claim arising out of the use of the Intellectual Property
Rights of the other Party that is licensed or assigned under this Agreement in
the Research, Development, Manufacture or Commercialization of a Royalty Product
in the Territory and in (a) the Alnylam Field, in the case of Alnylam Royalty
Products and Tekmira Development Products or (b) the Tekmira IOC Field, in the
case of Tekmira IOC Products (“Infringement Claim”), such Party shall promptly
notify the other Party of the claim or the commencement of such action, suit or
proceeding, enclosing a copy of the claim and all papers served.
     10.4.2 Responsibility.
     (a) Alnylam Royalty Products. Any Infringement Claim brought against either
Party or its Affiliates or Sublicensees arising out of the Research,
Development, Manufacture or Commercialization of any Alnylam Royalty Product in
the Alnylam Field in the Territory, shall be defended by Alnylam if it so
desires. Tekmira agrees to make reasonably available to Alnylam its advice and
counsel regarding the technical merits of any such claim and to offer reasonable
assistance to Alnylam at no cost to Alnylam.
     (b) Tekmira Royalty Products. Any Infringement Claim brought against either
Party or its Affiliates or Sublicensees arising out of the Research,
Development, Manufacture or Commercialization of any Tekmira Royalty Product in
the Territory and in (a) the Alnylam Field, in the case of Tekmira Development
Products or (b) the Tekmira IOC Field, in the case of Tekmira IOC Products,
shall be defended by Tekmira if it so desires. All liabilities, damages, costs
and expenses arising out of such Infringement Claims shall be borne by Tekmira.
     10.4.3 Procedure. The Party with responsibility for the Infringement Claim
under Section 10.4.2 (the “Responsible Party”) shall have the sole and exclusive
right to select counsel for any Infringement Claim; provided, that it shall
consult with the other Party with respect to selection of counsel for such
defense. The Responsible Party shall keep the other Party informed, and shall
from time to time consult with such other Party regarding the status of any such
claims and shall provide such other Party with copies of all documents filed in,
and all written communications relating to, any suit brought in connection with
such claims. The other Party shall also have the right to participate and be
represented in any such claim or related suit, at its own expense. The other
Party shall have the sole and exclusive right to control the defense of an
Infringement Claim in the event the Responsible Party fails to exercise its
right to assume such defense within thirty (30) days following written notice of
such Infringement Claim. No Party shall settle any claims or suits involving
rights of another Party without obtaining the prior written consent of such
other Party, which consent shall not be unreasonably withheld.
Confidential

57



--------------------------------------------------------------------------------



 



     10.4.4 Limitations. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE FOREGOING STATES THE ENTIRE RESPONSIBILITY OF ALNYLAM AND
TEKMIRA, AND THE SOLE AND EXCLUSIVE REMEDY OF ALNYLAM OR TEKMIRA, AS THE CASE
MAY BE, IN THE CASE OF ANY CLAIMED INFRINGEMENT OF ANY THIRD PARTY PATENT RIGHTS
OR UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.
     10.5 Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in Sections 10.3 and 10.4 of this Agreement (e.g., actions seeking declaratory
judgments and revocation proceedings), the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute (including the sharing in and
allocation of the payment or receipt of damages, license fees, royalties and
other compensation) shall apply.
     10.6 Product Trademarks. Alnylam shall own the Product Trademarks for
Alnylam Royalty Products and shall be solely responsible for filing and
maintaining such Product Trademarks in the Territory (including payment of costs
associated therewith), Alnylam shall assume full responsibility, at its sole
cost and expense, for any infringement of a Product Trademark for an Alnylam
Royalty Product by a Third Party and for any claims of infringement of the
rights of a Third Party by the use of a Product Trademark in connection with
such Alnylam Royalty Product. Tekmira shall own the Product Trademarks for
Tekmira Royalty Products and shall be solely responsible for filing and
maintaining such Product Trademarks in the Territory (including payment of costs
associated therewith). Tekmira shall assume full responsibility, at its sole
cost and expense, for any infringement of a Product Trademark for a Tekmira
Royalty Product by a Third Party and for any claims of infringement of the
rights of a Third Party by the use of a Product Trademark in connection with
such Tekmira Royalty Product.
     10.7 Patent Term Extensions. The Parties shall use reasonable efforts to
obtain all available supplementary protection certificates (“SPC”) and other
extensions of Patent Rights (including those available under the Hatch-Waxman
Act). Each Party shall execute such authorizations and other documents and take
such other actions as may be reasonably requested by the other Party to obtain
such extensions. The Parties shall cooperate with each other in gaining patent
term restorations, extensions and/or SPCs wherever applicable to Patent Rights.
The Party first eligible to seek patent term restoration or extension of any
such Patent Rights or any SPC related thereto shall have the right to do so;
provided, that if in any country the first Party has an option to extend the
patent term for only one of several patents, the first Party shall consult with
the other Party before making the election. If more than one patent is eligible
for extension or patent term restoration, the Parties shall agree upon a
strategy that shall maximize patent protection and commercial value for Royalty
Products, as the case may be. All filings for such extensions and certificates
shall be made by the Party to whom responsibility for prosecution and
maintenance of the Patent Rights is assigned, provided, that in the event that
the Party to whom such responsibility is assigned elects not to file for an
extension or SPC, such Party shall (a) inform the other Party of its intention
not to file and (b) grant the other Party the right to file for such extension
or SPC in the patentee’s name and such Party shall provide all necessary
assistance in connection therewith.
     10.8 Patent Certification. To the extent required by law or permitted by
law, the Parties shall use Commercially Reasonable Efforts to maintain with the
applicable Regulatory Authorities
Confidential

58



--------------------------------------------------------------------------------



 



during the Agreement Term correct and complete listings of applicable Patent
Rights for Royalty Products, as the case may be, being commercialized, including
all so called “Orange Book” listings required under the Hatch-Waxman Act.
11. TERM AND TERMINATION
     11.1 Effective Date; Agreement Term and Expiration. The “Effective Date”
shall be the date upon which this Agreement and the Protiva License Agreement
are released from escrow and delivered to the appropriate parties in accordance
with the terms of the Escrow Agreement. Unless and until the foregoing condition
is met, the Original Agreement shall remain in full force and effect and the
terms and conditions of the Original Agreement shall govern the Parties without
any regard being given to this Agreement or its terms and conditions. On the
date upon which the foregoing condition is met (the “Condition Satisfaction
Date”), this Agreement will supersede and replace the Original Agreement and
this Agreement shall continue until terminated pursuant to Section 11.2.
(“Agreement Term”).
     11.2 Termination for Cause.
     11.2.1 Cause for Termination. This Agreement may be terminated at any time
during the Agreement Term:
     (a) upon written notice by either Party (the “Non-Breaching Party”) if the
other Party (the “Breaching Party”) is in breach of any of its material
obligations under this Agreement, in any case by causes and reasons within the
Breaching Party’s control and, if the breach is capable of being cured, the
Breaching Party has not cured such breach within ninety (90) days after
receiving such notice, which notice shall set out the requirements to cure such
breach; provided, however, in the event of a good faith Dispute with respect to
the existence of a material breach that is capable of being cured, the ninety
(90) day cure period shall be tolled until such time as the Dispute is resolved
pursuant to Section 12.6 hereof; or
     (b) upon written notice by the Non-Breaching Party if the Breaching Party
is in breach of any of its material obligations under any Transaction Document
to which it is a party (other than the Supply Agreement or any Quality
Agreement), in any case by causes and reasons within the Breaching Party’s
control, and if the breach is capable of being cured, the Breaching Party has
not cured such breach within the period provided for cure under the applicable
Transaction Document or, if greater, ninety (90) days after receiving such
notice; provided, that (x) if the breach is capable of being cured, the written
notice of breach provided by the Non-Breaching Party shall set out the
requirements to cure such breach and the applicable cure period, and (y) in the
event of a good faith dispute with respect to the existence of a material breach
if the breach is capable of being cured, the applicable cure period shall be
tolled until such time as the dispute is resolved pursuant to the dispute
resolution provisions of the applicable Transaction Document, or in the absence
of any dispute resolution provisions in the applicable Transaction Document,
Section 12.6 hereof; or
     (c) by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that in the event of any involuntary bankruptcy or
receivership proceeding such right to terminate shall only become effective if
the Party consents to the
Confidential

59



--------------------------------------------------------------------------------



 



involuntary bankruptcy or receivership or such proceeding is not dismissed
within thirty (30) days after the filing thereof.
     11.2.2 Effect of Termination for Cause. Notwithstanding the foregoing, if
the material breach has, or is reasonably likely to have, a material adverse
effect only on the Research, Development, Manufacture or Commercialization of a
Royalty Product in a Region or Regions, then this Agreement shall not terminate
with respect to such Royalty Product in the Territory outside of such Region(s);
provided, that with respect to such Royalty Product in such Region(s):
     (a) except to the extent such licenses are necessary for the Breaching
Party to perform its obligations under clause (c) below, the licenses granted to
the Breaching Party under this Agreement with respect to the Research,
Development, Manufacture and Commercialization of such Royalty Product in such
Region(s) shall terminate; and
     (b) subject to the Breaching Party’s obligations under the In-Licenses, if
the Breaching Party is
          (i) Alnylam with respect to a Tekmira Development Product, the license
granted to Tekmira in Section 6.1.2(a)(i) shall be converted into royalty-free,
perpetual license;
          (ii) Alnylam with respect to an IOC Product, the license granted to
Tekmira in Section 6.1.2(b) shall be converted into a royalty-free, perpetual
license; or
          (iii) Tekmira with respect to an Alnylam Royalty Product, the licenses
granted to Alnylam in Sections 6.1.1(a) and (b) shall be converted into a
royalty-free, perpetual license and the milestone obligations with respect to
such Alnylam Royalty Product shall also terminate;
provided, however, that to the extent (x) such license in clauses (i), (ii) or
(iii) includes a sublicense under Necessary Third Party IP, including without
limitation the In-Licenses, the non-Breaching Party shall be fully responsible
for all royalties, milestones or other payments under such license of Necessary
Third Party IP reasonably allocable to such Royalty Product in such Region(s) or
(y) Tekmira is the Breaching Party and the applicable Alnylam Royalty Product is
Covered by Intellectual Property Rights sublicensed to Alnylam by Tekmira
pursuant to the UBC Sublicense Documents, Alnylam shall be fully responsible for
all royalties and sublicense revenue payable by Tekmira to UBC in respect of
such sublicensed Intellectual Property Rights under the Tekmira-UBC License
Agreement after the effective date of clause (iii) above subject to Alnylam’s
right to offset such payments pursuant to Section 7.4.3;
     (c) in the event that Tekmira is the Breaching Party with respect to an
Alnylam Royalty Product and is Manufacturing and supplying such Alnylam Royalty
Product pursuant to Section 5.1, Tekmira shall have the obligation, if requested
by Alnylam, to continue to Manufacture and supply such Alnylam Royalty Product
for such Region(s) for a period of up to eighteen (18) months after the
effective date of termination on the same terms thereunder, the Supply Agreement
and the applicable Quality Agreement.
For purposes of this Article 11, “Region” shall mean any of the following
regions in the Territory: (i) [**].
Moreover, any breach of the restrictions in Section 6.1.2(b) which Tekmira fails
to cure pursuant to Section 11.2.1 shall result in the termination of Tekmira’s
license under such Section to the Alnylam Data, but it shall not, by itself,
result in the termination of any other licenses to Tekmira under this
Confidential

60



--------------------------------------------------------------------------------



 



Agreement unless Alnylam meets the burden of demonstrating that such breach has
had or is reasonably likely to have a material adverse effect on the benefits,
taken as a whole, that Alnylam reasonably anticipates it will obtain from this
Agreement and the Protiva License Agreement and the activities and grants
contemplated under such agreements.
     11.3 Termination upon Bankruptcy of a Party. If this Agreement is
terminated by either Party (the “Non-Bankrupt Party”) pursuant to
Section 11.2.1(c) due to the rejection of this Agreement by or on behalf of the
other Party (the “Bankrupt Party”) under Section 365 of the United States
Bankruptcy Code (the “Code”), all licenses and rights to licenses granted under
or pursuant to this Agreement by the Bankrupt Party to the Non-Bankrupt Party
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Code. The Parties agree that the Non-Bankrupt Party, as
a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Code, and that upon
commencement of a bankruptcy proceeding by or against the Bankrupt Party under
the Code, the Non-Bankrupt Party shall be entitled to a complete duplicate of,
or complete access to (as the Non-Bankrupt Party deems appropriate), any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
the Non-Bankrupt Party (a) upon any such commencement of a bankruptcy proceeding
upon written request therefor by the Non-Bankrupt Party, unless the Bankrupt
Party elects to continue to perform all of its obligations under this Agreement
or (b) if not delivered under (a) above, upon the rejection of this Agreement by
or on behalf of the Bankrupt Party upon written request therefor by the
Non-Bankrupt Party. The foregoing provisions are without prejudice to any rights
the Non-Bankrupt Party may have arising under the Code or other applicable law.
     11.4 Termination upon a Change of Control. Upon Tekmira (a) receiving or
otherwise becoming aware of a proposal or intention by a Third Party to take any
action, whether directly or indirectly, including without limitation a
non-binding letter of intent, that could lead to a Change of Control,
(b) Tekmira planning to solicit or soliciting offers relating to its or
Protiva’s voting securities or assets that could lead to a Change of Control, or
(c) any Change of Control, Tekmira shall provide prompt written notice thereof
to Alnylam. In the event of a Change of Control Alnylam may elect, upon prior
written notice to Tekmira, to terminate any or all of the following: (i) the
Collaboration, (ii) all Manufacturing Activities, the Supply Agreement and/or
any Quality Agreements, (iii) Section 12.17 and/or (v) Alnylam’s license grants
to Tekmira under the Alnylam Lipidoid Patent Rights; provided, however, that
subject to the terms and conditions of the MIT License Agreement, to the extent
that a Tekmira Development Product is Covered by a Valid Claim of an Alnylam
Lipidoid Patent Right and is also comprised of a Library Component (as defined
in the MIT License Agreement) on the effective date of termination, such license
grant shall survive, but only with respect to such Tekmira Development Product
and such Library Component.
     11.5 Termination upon an Invalidity Challenge.
     (a) Invalidity Challenge by Alnylam. If Alnylam or its Related Party
asserts in any court or other governmental agency of competent jurisdiction that
a Tekmira Patent Right or a Patent Right Controlled by Tekmira by virtue of the
Tekmira-UBC License Agreement and sublicensed to Alnylam pursuant to the UBC
Sublicense (in either case, an “Tekmira Patent”) is invalid, unenforceable, or
that no issued Valid Claim embodied in such Tekmira Patent excludes a Third
Party from making, having made, using, selling, offering for sale, importing or
having imported an Alnylam Royalty Product in
Confidential

61



--------------------------------------------------------------------------------



 



such jurisdiction, then Tekmira shall be entitled, upon written notice to
Alnylam, to terminate all licenses granted to Alnylam for such Alnylam Royalty
Product(s) covered by such Tekmira Patent that is under challenge in the
applicable jurisdiction; provided however, that Tekmira shall not terminate such
license if within thirty (30) days of Alnylam’s receipt of Tekmira’s
notification hereunder, Alnylam has:
          (i) confirmed by written notice to Tekmira that Alnylam no longer
intends to challenge the validity or enforceability of such Tekmira Patent; or
          (ii) provided to Tekmira documentation to confirm Alnylam’s withdrawal
of its filing, submission, or other process commenced in any court or other
governmental agency of competent jurisdiction to challenge the validity or
enforceability of any such Tekmira Patent.
     (b) Invalidity Challenge by Tekmira. If Tekmira or its Related Party
asserts in any court or other governmental agency of competent jurisdiction that
any Patent Right comprising Alnylam RNAi Patent Rights, Alnylam Lipidoid Patent
Rights, Alnylam IOC Technology or Alnylam Core Patent Rights is invalid,
unenforceable, or that no issued Valid Claim embodied in such Patent Right
excludes a Third Party from making, having made, using, selling, offering for
sale, importing or having imported a Tekmira Royalty Product in such
jurisdiction, then Alnylam shall be entitled, upon written notice to Tekmira, to
terminate all licenses granted to Tekmira for such Tekmira Royalty Product(s)
covered by the Alnylam RNAi Patent Rights, Alnylam Lipidoid Patent Rights,
Alnylam IOC Technology or Alnylam Core Patent Rights under challenge in the
applicable jurisdiction; provided, however, that Alnylam shall not terminate
such license if within thirty (30) days of Tekmira’s receipt of Alnylam’s
notification hereunder, Tekmira has:
          (i) confirmed by written notice to Alnylam that Tekmira no longer
intends to challenge the validity or enforceability or any Patent Right under
the Alnylam RNAi Patent Rights, Alnylam Lipidoid Patent Rights, Alnylam IOC
Technology or Alnylam Core Patent Rights; or
          (ii) provided to Alnylam, documentation to confirm Tekmira’s
withdrawal of its filing, submission, or other process commenced in any court or
other governmental agency of competent jurisdiction to challenge the validity or
enforceability of any Patent Right under the Alnylam RNAi Patent Rights, Alnylam
Lipidoid Patent Rights, Alnylam IOC Technology or Alnylam Core Patent Rights.
     11.6 Termination of Exclusive Manufacturing Obligations. Alnylam shall have
the right to terminate the Manufacturing Activities, the Supply Agreement and
any Quality Agreement in the event of a breach by Tekmira of any of its material
obligations under Article 5, the Supply Agreement or any Quality Agreement, in
any case by causes and reasons within Tekmira’s control, upon written notice to
Tekmira setting out the requirements to cure, and if the breach is capable of
being cured, Tekmira has not cured such breach within ninety (90) days after
receiving such notice; provided, however, that in the event of a good faith
Dispute with respect to the existence of a material breach that is capable of
being cured, the ninety (90) day cure period shall be tolled until such time as
the Dispute is resolved pursuant to Section 12.6 hereof.
     11.7 Effect of Expiration or Termination; Survival. Expiration or
termination of this Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. Any expiration or termination
of this Agreement shall be without prejudice to the rights of either Party
against the other accrued or accruing under this Agreement prior to expiration
or
Confidential

62



--------------------------------------------------------------------------------



 



termination, including without limitation the obligation to pay royalties sold
prior to such expiration or termination. The provisions of Articles 1, 8, 9, and
12 and Sections 3.3 (third and fourth sentences only), 3.4, 3.6, 3.7.3, 3.7.4,
5.4, 6.1.2(b), 6.2.6, 6.3, 6.6, 7.6, 7.7, 7.8(b), 10.1, 10.2.3, 10.4.2, 10.4.3,
10.4.4, 10.5 (to the extent relevant to a demand, claim or suit of the type
described in Section 10.4), 10.6, 11.2.2, 11.3, and 11.7 shall survive any
expiration or termination of this Agreement; provided, however, that if this
Agreement is terminated pursuant to Section 11.2.1 and the Breaching Party or
the Bankrupt Party is (a) Tekmira or its Affiliate, then Sections 6.1.2(b) and
12.17 shall terminate or (b) Alnylam, then Section 6.9 shall terminate. Except
as set forth in this Article 11, upon termination or expiration of this
Agreement all other rights and obligations cease.
12. MISCELLANEOUS
     12.1 Force Majeure. Neither Party shall be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including without limitation
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, fire,
floods, or other acts of God, or acts, omissions or delays in acting by any
governmental authority or the other Party. The affected Party shall notify the
other Party of such force majeure circumstances as soon as reasonably practical,
and shall promptly undertake all reasonable efforts necessary to cure such force
majeure circumstances.
     12.2 Assignment. This Agreement may not be assigned or otherwise
transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party by operation of law or otherwise, without the prior
written consent of the other Party; provided, however, that subject to
Section 11.4, either Party may, without the other Party’s consent, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate or, to a party that acquires, by merger, sale of assets or otherwise,
all or substantially all of the business of such Party to which the subject
matter of this Agreement relates. Notwithstanding the foregoing, Tekmira may not
assign (a) this Agreement or its rights and obligations hereunder to Protiva
without Alnylam’s prior written consent, except that Tekmira may, upon prior
written notice to Alnylam, transfer its rights and obligations with respect to
any Tekmira Development Target and any Tekmira Development Products to Protiva;
provided that, (i) any such transfer shall be subject in all respects to the
[**] Restriction and the terms of Section 3.7, (ii) Protiva is and remains a
wholly-owned subsidiary of Tekmira, (iii) Protiva agrees in writing to perform
all of Tekmira’s obligations with respect to such Tekmira Development Target(s)
and Tekmira Development Product(s) and (iv) Tekmira guarantees in writing the
performance of Protiva’s obligations to Alnylam with respect to such Tekmira
Development Target(s) and Tekmira Development Product(s); or (b) its rights
under this Agreement to perform the Collaboration or to perform Manufacturing
Activities to any Tekmira Affiliate of which [**] or more of the outstanding
voting securities are owned, controlled or held by a Significant Pharmaceutical
Company or by any investment entity affiliated with any such Significant
Pharmaceutical Company. The above notwithstanding: (i) Tekmira agrees not to
assign or transfer this Agreement to any Third Party who is not also the
assignee or transferee of all ownership rights in the Tekmira Technology or
otherwise in a manner that would be inconsistent with Alnylam’s rights under
this Agreement; and (ii) Alnylam agrees not to assign this Agreement to any
Third Party who is not also the assignee or transferee of all ownership rights
in the Alnylam Core Patent Rights or otherwise in a manner that would be
inconsistent with Protiva’s rights under this Agreement. Any attempted
assignment not in accordance
Confidential

63



--------------------------------------------------------------------------------



 



with this Section 12.2 shall be void. The assigning Party shall remain
responsible for the performance by its assignee of this Agreement or any
obligations hereunder so assigned to such assignee. Alnylam agrees to notify
Tekmira in the event that all or a part of this Agreement is assigned to an
Affiliate of Alnylam, which assignment may result in payments from such
Affiliate to the Tekmira under the agreement; provided, however, that the
failure to provide such notice shall not constitute a material breach of this
Agreement.
     12.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.
     12.4 Notices. All notices which are required or permitted hereunder shall
be in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

         
 
  If to Alnylam, to:   ALNYLAM PHARMACEUTICALS, INC.
300 Third Street
Cambridge, MA 02142
Attention: Chief Executive Officer
Facsimile No.: (617) 551-8101
 
       
 
  and:   FABER DAEUFER & ROSENBERG PC
950 Winter Street, Suite 4500
Waltham, MA 02451
Attention: Sumy Daeufer
Facsimile No.: 781-795-4747
 
       
 
  If to Tekmira, to:   TEKMIRA PHARMACEUTICALS CORPORATION
#200 — 8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President and C.E.O
Facsimile No.: (604) 419-3201
 
       
 
  and:   LANG MICHENER LLP
1500-1055 West Georgia Street
Vancouver, British Columbia
Attention: Leo Raffin
Facsimile No.: (604) 893-2356

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a)
Confidential

64



--------------------------------------------------------------------------------



 



when delivered if personally delivered or sent by facsimile on a Business day
(or if delivered or sent on a non-Business Day, then on the next Business day);
(b) on receipt if sent by nationally-recognized overnight courier; and/or (c) on
receipt if sent by mail.
     12.5 Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, U.S.A; provided that
(i) matters of intellectual property law concerning the existence, validity,
ownership, infringement or enforcement of intellectual property shall be
determined in accordance with the national intellectual property laws relevant
to the intellectual property in question, and (ii) the application of the 1980
United Nations Convention on Contracts for the International Sale of Goods is
expressly excluded from this Agreement.
     12.6 Dispute Resolution.
     12.6.1 Disputes. The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from, or
related to, this Agreement or to the breach hereof (collectively, “Dispute”). In
the event that the Chief Executive Officers cannot reach an agreement regarding
a Dispute within thirty (30) days after submission to them for resolution, the
provisions of Section 4.4(a) do not apply, and a Party wishes to pursue the
matter, each such Dispute that is not an “Excluded Claim” shall be finally
resolved by binding arbitration in accordance with the Commercial Arbitration
Rules and Supplementary Procedures for Large Complex Disputes of the American
Arbitration Association (“AAA”) and Section 12.6.2 below, and judgment on the
arbitration award may be entered in any court having jurisdiction thereof. As
used in this Section 12.6, the term “Excluded Claim” shall mean a dispute that
concerns (a) the validity or infringement of a patent, trademark or copyright,
or (b) any antitrust, anti-monopoly or competition law or regulation, whether or
not statutory.
     12.6.2 Arbitration. The arbitration shall be conducted by a panel of three
(3) persons experienced in the pharmaceutical business who are independent of
both Parties and neutral with respect to the Dispute presented for arbitration.
Within thirty (30) days after initiation of arbitration, each Party shall select
one person to act as arbitrator and the two Party-selected arbitrators shall
select a third arbitrator within thirty (30) days of their appointment. If the
arbitrators selected by the Parties are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be appointed by the AAA. The place of
arbitration shall be Chicago, Illinois, USA, and all proceedings and
communications shall be in English.
     Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees, and the Party
that does not prevail in the arbitration proceeding shall pay the arbitrators’
and any administrative fees of arbitration. Except to the extent necessary to
confirm an award or as may be required by law, neither a Party nor an arbitrator
may disclose the existence, content, or results of an arbitration without the
prior written consent of both Parties. In no event shall an arbitration be
initiated after the date when commencement of a legal or equitable proceeding
based on the Dispute, controversy or claim would be barred by the applicable
Massachusetts statute of limitations.
Confidential

65



--------------------------------------------------------------------------------



 



     (a) The Parties agree that, in the event of a Dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the Dispute through arbitration or other
judicial determination. The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the Dispute shall be refunded
promptly if an arbitrator or court determines that such payments are not due.
     (b) The Parties hereby agree that any disputed performance or suspended
performances pending the resolution of the arbitration that the arbitrator
determines to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrator.
     (c) The Parties hereby agree that any monetary payment to be made by a
Party pursuant to a decision of the arbitrator shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrator shall be the sole, exclusive and binding remedy
between them regarding determination of the matters presented to the arbitrator.
     12.7 Entire Agreement; Amendments. This Agreement, together with the other
Transaction Documents, contain the entire understanding of the Parties with
respect to the subject matter hereof and licenses granted hereunder. All express
or implied agreements and understandings, either oral or written, with regard to
the subject matter hereof and the licenses granted hereunder, including without
limitation, the Original INEX Agreements, are superseded by the terms of this
Agreement and the other Transaction Documents. This Agreement (including the
Schedules hereto) and the other Transaction Documents may be amended, or any
term hereof modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto.
     12.8 Headings. The captions to the Articles and Sections hereof are not a
part of this Agreement, but are merely for convenience to assist in locating and
reading the several Articles and Sections hereof.
     12.9 Independent Contractors. It is expressly agreed that Alnylam and
Tekmira shall be independent contractors and that the relationship between
Alnylam and Tekmira shall not constitute a partnership, joint venture or agency.
Neither Party shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of such other Party.
     12.10 Waiver. The waiver by either Party hereto of any right hereunder, or
of the failure of the other Party to perform, or of a breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by such other Party, whether of a similar nature or otherwise.
     12.11 Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.
     12.12 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the
Confidential

66



--------------------------------------------------------------------------------



 



rule of construction that any ambiguity in this Agreement shall be construed
against the drafting Party shall not apply.
     12.13 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12.14 Binding Effect. Subject to Section 11.1, as of the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns.
     12.15 No Third Party Beneficiaries. Except as expressly contemplated
herein, no Third Party, including any employee of any Party to this Agreement,
shall have or acquire any rights by reason of this Agreement.
     12.16 Finder’s Fee. Tekmira agrees to indemnify and to hold harmless
Alnylam from any liability for any commission or compensation in the nature of a
finder’s fee (and the reasonable costs and expenses of defending against such
liability or asserted liability) for which Tekmira or any of its officers,
partners, employees, or representatives is responsible. Alnylam agrees to
indemnify and hold harmless Tekmira from any liability for any commission or
compensation in the nature of a finder’s fee (and the reasonable costs and
expenses of defending against such liability or asserted liability) for which
Alnylam or any of its officers, employees or representatives is responsible.
     12.17 Standstill.
     (a) Subject to the terms of this Section 12.17, until the fifth year
anniversary of the Original Effective Date, without the approval of the Board of
Directors of Tekmira, neither Alnylam nor any of its Affiliates will:
     (i) acquire or offer to acquire in one or more transactions, any voting
securities or other securities convertible into voting securities of Tekmira
representing in aggregate 10% or more of the issued and outstanding voting
securities of Tekmira (assuming the conversion of such other securities
convertible into voting securities of Tekmira);
     (ii) solicit proxies with respect to the voting of any securities of
Tekmira or otherwise attempt to influence the voting of any securities of
Tekmira by the holders of such securities;
     (iii) enter in any agreement with or assist any Third Party, or assist or
participate in any group acting jointly or in concert, with respect to any of
the foregoing; or
     (iv) make any public announcement or disclosure with respect to any of the
foregoing, except to the extent required by applicable law and except for
disclosure of the foregoing terms as contemplated by Article 8.
     (b) Alnylam represents and warrants to Tekmira that, as of the Effective
Date, Alnylam, together with its Affiliates, does not beneficially own, or
exercise control or direction over, any voting securities or other securities
convertible into voting securities of Tekmira, except for (i) securities
Confidential

67



--------------------------------------------------------------------------------



 



owned, or over which Alnylam and/or its Affiliates exercise control or
direction, for purposes of any 401(k) or similar benefit plan maintained by
Alnylam or its Affiliates for its or their employees over which Alnylam has no
independent investment control and (ii) securities acquired by Alnylam pursuant
to the Alnylam Subscription Agreement. For as long as the restrictions in
Section 12.17.1(a) are in effect, Alnylam agrees to provide Tekmira with prompt
notice of any acquisition of voting securities or other securities convertible
into voting securities of Tekmira.
     (c) Upon Tekmira receiving or otherwise becoming aware of a bona fide
proposal or intention by a Third Party (other than a Permitted Investor) to take
any action described in Section 12.17.1(a)(i)-(iv), whether directly or
indirectly, including without limitation a non-binding letter of intent, Tekmira
shall immediately notify Alnylam of such proposal or intention. The restrictions
in Section 12.17.1(a) shall immediately terminate and be of no further force or
effect on the earlier of (a) such bona fide proposal or intention being
disclosed publicly (other than by Alnylam) or (b) the Board of Directors or
management of Tekmira engaging in substantive discussions with such Third Party
concerning such proposal or intention. A “Permitted Investor” means any
investor, other than a pharmaceutical or biotechnology company, who acquires in
one or more transactions, any voting securities or other securities convertible
into voting securities of Tekmira representing in aggregate 10% or more, but
less than 20%, of the issued and outstanding voting securities of Tekmira
(assuming the conversion of such other securities convertible into voting
securities of Tekmira), so long as such investor evidences no intent to seek to
influence the management of Tekmira (other than by voting such acquired
securities).
     (d) In the event that Tekmira plans to solicit or does solicit offers
(other than in respect of a public offering of its securities, including any
private placement to a Permitted Investor) relating to the acquisition of voting
securities or other securities convertible into voting securities of Tekmira
representing 10% or more of the issued and outstanding voting securities of
Tekmira (assuming the conversion of such other securities convertible into
voting securities of Tekmira), or in the event Tekmira engages in any
discussions in which Tekmira may solicit or receive any offer relating to the
acquisition of an ownership interest (excluding licenses) in any Tekmira
Technology, Tekmira shall immediately notify Alnylam of such circumstance and
the restrictions in Section 12.17.1(a) shall immediately terminate and be of no
further force or effect.
     (e) Upon a breach by Tekmira of any of the representations, warranties or
covenants set forth in the Alnylam Subscription Agreement, the restrictions in
Section 12.17.1(a) shall immediately terminate and be of no further force or
effect.
     (f) Nothing in this Section 12.17.1 shall be deemed to affect or impair the
right of Alnylam to enforce its lawful remedies against Tekmira or to prevent
Alnylam from exercising any rights granted by Tekmira to Alnylam.
     (g) Nothing in this Section 12.17.1 shall prohibit Alnylam or its
Affiliates from owning or making open market purchases of any voting securities
of Tekmira, or any securities convertible into or exercisable for any such
voting securities, for purposes of any 401(k) or similar benefit plan maintained
by Alnylam or its Affiliates for its or their employees; provided that Alnylam
and its Affiliates will not request or direct that the trustee or other
administrator of any such plan acquire any voting securities of Tekmira or
exercise any influence over the voting of such securities.
Confidential

68



--------------------------------------------------------------------------------



 



     (h) Alnylam and Tekmira agree and acknowledge that the restrictions
contained in this Section 12.17.1: (i) shall continue in full force and effect
following both the execution of the Purchase Agreement and the Closing, and
(ii) shall not apply to the transactions contemplated in the Alnylam
Subscription Agreement and the Roche Subscription Agreement.
     12.18 Employees. Until the fifth year anniversary of the Original Effective
Date, neither Alnylam nor any of its Affiliates will knowingly offer to hire or
hire any individual who is, at such time, an officer or employee of Tekmira or
any of its Affiliates, and who was, at any time in the preceding three
(3) months, involved in (i) selecting the Tekmira Development Targets, (ii) the
Research, Development, Manufacture and Commercialization of Tekmira Development
Products and/or (iii) conducting the Collaboration. For clarity, placing an
advertisement in a newspaper, periodical or other publication of general
availability, or other general recruitment activities not directed at a
particular individual, do not constitute an “offer to hire.”
     12.19 Protiva License Agreement. Tekmira, as the parent company of Protiva,
hereby agrees to use reasonable and diligent efforts to cause Protiva to perform
Protiva’s obligations in accordance with the terms of the Protiva License
Agreement. Moreover, Tekmira hereby unconditionally and irrevocably agrees that,
if and to the extent Protiva fails to pay to Alnylam when due any financial
obligation at any time owed by Protiva to Alnylam in connection with the Protiva
License Agreement (including without limitation any damages for breach), Tekmira
shall be responsible for such financial obligation, and will be required to make
such payment to Alnylam in satisfaction of Protiva’s obligation.
     12.20 Further Assurances. The Parties will with reasonable diligence, do
all such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party will
provide such further documents or instruments required by the other Party as may
be reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
Confidential

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

                      TEKMIRA PHARMACEUTICAL CORPORATION     ALNYLAM
PHARMACEUTICALS, INC.    
 
                   
BY: 
/s/ Ian Mortimer     BY:  /s/ John Maraganore    
NAME:
 Ian Mortimer       NAME:  John Maraganore    
TITLE:
CFO       TITLE: Chief Executive Officer      
DATE:
        DATE:        
 
 
 
       
 
   

Confidential

70



--------------------------------------------------------------------------------



 



SCHEDULE 1.4

ALNYLAM CORE PATENT RIGHTS
[**]
A total of eight pages were omitted pursuant to a request with the Securities
and Exchange Commission.
Confidential

71



--------------------------------------------------------------------------------



 



SCHEDULE 1.6
ALNYLAM IOC PATENT RIGHTS
[**]
Confidential

72



--------------------------------------------------------------------------------



 



SCHEDULE 1.7
ALNYLAM LIPIDOID PATENT RIGHTS
[**]
Confidential

73



--------------------------------------------------------------------------------



 



SCHEDULE 1.15
BIODEFENSE TARGETS
[**]
A total of three pages were omitted pursuant to a request with the Securities
and Exchange Commission.
Confidential

74



--------------------------------------------------------------------------------



 



SCHEDULE 1.35
EXISTING ALNYLAM IN-LICENSES
[**]
Confidential

75



--------------------------------------------------------------------------------



 



SCHEDULE 1.36
EXISTING TEKMIRA IN-LICENSES
[**]
Confidential

76



--------------------------------------------------------------------------------



 



SCHEDULE 1.73
TEKMIRA PATENT RIGHTS
[**]
A total of thirty pages were omitted pursuant to a request with the Securities
and Exchange Commission.
Confidential

77



--------------------------------------------------------------------------------



 



SCHEDULE 1.78
PRE-EXISTING ALNYLAM ALLIANCE AGREEMENTS
[**]
Confidential

78



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
UPDATED RESEARCH PLAN
[**]
Confidential

79



--------------------------------------------------------------------------------



 



SCHEDULE 5.1
UPDATED MANUFACTURING PLAN
[**]

Confidential

80



--------------------------------------------------------------------------------



 



SCHEDULE 6.2.2
ROCHE SUBLICENSE AGREEMENT
[**]
A total of four pages were omitted pursuant to a request with the Securities and
Exchange Commission.
Confidential

81



--------------------------------------------------------------------------------



 



SCHEDULE 6.4(a)
TEKMIRA IN-LICENSE PROVISION
[**]
Confidential

82



--------------------------------------------------------------------------------



 



SCHEDULE 6.4(b)
MIT LICENSE AGREEMENT OBLIGATIONS
[**].
A total of two pages were omitted pursuant to a request with the Securities and
Exchange Commission.
Confidential

83



--------------------------------------------------------------------------------



 



SCHEDULE 9
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
[**]
Confidential

84